 

Exhibit 10.2

 

 

 

 

 

 

 

 

 

Ovintiv U.S. Retirement Plan

Amended and Restated Effective January 27, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Ovintiv U.S. Retirement Plan

Table of Contents

Introduction

1

 

Article 1. Definitions

2

 

1.1

Account2

 

1.2

Administrator2

 

1.3

Affiliated Group2

 

1.4

Annual Additions2

 

1.5

Annuity Starting Date2

 

1.6

Application for Benefits3

 

1.7

Automatic Participant3

 

1.8

Beneficiary3

 

1.9

Cash-Out Limit3

 

1.10

Catch‑Up Contributions3

 

1.11

Code3

 

1.12

Committee3

 

1.13

Compensation3

 

1.14

Date of Employment3

 

1.15

Date of Reemployment3

 

1.16

Death3

 

1.17

Deferral Contributions4

 

1.18

Deferral Account4

 

1.19

Disability4

 

1.20

Early Retirement Age4

 

1.21

Effective Date4

 

1.22

Elapsed Time Basis4

 

1.23

Eligible Employee5

 

1.24

Employee5

 

1.25

Employee Stock Ownership Plan or ESOP component5

 

1.26

Employer5

 

1.27

Employer Contributions5

 

1.28

Employer Contribution Account6

 

1.29

Employer Stock Dividends6

 

1.30

Employer Stock6

 

1.31

Employer Stock Fund6

 

1.32

ERISA6

 

1.33

ESOP Participant6

 

1.34

Excess Deferrals6

 

1.35

Five-Taxable-Year Period6

 

1.36

Investment Manager6

 

1.37

Leave of Absence6

 

1.38

Limitation Year6

 

1.39

Maternity Leave or Paternity Leave7

 

1.40

Normal Retirement Age7

 

 

Ovintiv U.S. Retirement Plan1/27/2020    i

--------------------------------------------------------------------------------

 

1.41

Ovintiv Inc.7

 

1.42

One-Year Period of Severance7

 

1.43

Participant7

 

1.44

Participating Employer7

 

1.45

Plan7

 

1.46

Plan Year7

 

1.47

Pre-Tax Contributions7

 

1.48

Qualified Distribution7

 

1.49

Qualified Joint and Survivor Annuity7

 

1.50

Qualified Matching Contribution Account8

 

1.51

Qualified Nonelective Contribution Account8

 

1.52

Qualified Nonelective Contributions or QNECs8

 

1.53

Qualified Optional Survivor Annuity8

 

1.54

Qualified Preretirement Survivor Annuity8

 

1.55

Regulation8

 

1.56

Required Distribution Date8

 

1.57

Rollover Account8

 

1.58

Rollover Contributions8

 

1.59

Roth Contributions8

 

1.60

Safe Harbor Matching Contributions9

 

1.61

Safe Harbor Matching Contribution Account9

 

1.62

Safe Harbor Plan9

 

1.63

Severance from Service Date9

 

1.64

Sponsor9

 

1.65

Spouse9

 

1.66

Suspense Account9

 

1.67

Testing Compensation9

 

1.68

Transfer Account11

 

1.69

Transferee Plan11

 

1.70

Trust Agreement11

 

1.71

Trust Fund11

 

1.72

Trustee11

 

1.73

Valuation Date11

 

1.74

Year of Service11

 

Article 2. Eligibility and Participation

12

 

2.1

Eligibility to Participate12

 

2.2

Eligibility to Receive Safe Harbor Matching Contribution and Employer
Contribution12

 

2.3

Reinstatement of Participation12

 

2.4

Termination of Participation12

 

Article 3. Contributions

13

 

3.1

Deferral Contributions13

 

3.2

Safe Harbor Matching Contributions14

 

3.3

Employer Contributions14

 

3.4

Supplemental Contributions14

 

3.5

Qualified Nonelective Contributions14

 

 

Ovintiv U.S. Retirement Plan1/27/2020    ii

--------------------------------------------------------------------------------

 

3.6

Rollover Contributions14

 

Article 4. Service and Vesting

16

 

4.1

Service Counting Method16

 

4.2

Service with Participating and Predecessor Employers16

 

4.3

Vested Benefits16

 

4.4

Forfeitures17

 

4.5

Reinstatement of Vesting Service upon Reemployment17

 

4.6

Restoration of Forfeited Amounts upon Reemployment17

 

Article 5. Accounts AND ESOP PROVISIONS

19

 

5.1

Participant Accounts19

 

5.2

Valuation and Adjustment of Accounts19

 

5.3

Disposition of Forfeitures or Suspense Account19

 

5.4

Directed Investments20

 

5.5

Statements21

 

5.6

Employer Stock Dividend Reinvestment Option21

 

5.7

Voting or Tendering Employer Stock Fund22

 

Article 6. LIMITATIONS ON BENEFITS

24

 

6.1

Average Deferral Percentage Limitations24

 

6.2

Average Contribution Percentage Limitations24

 

6.3

Elective Deferral Limitation24

 

6.4

Annual Additions Limitation25

 

Article 7. distribution of plan benefits

26

 

7.1

Distribution Events26

 

7.2

Amount of Distribution26

 

7.3

Form of Distribution26

 

7.4

Timing of Distribution28

 

7.5

Notice29

 

7.6

Required Minimum Distributions29

 

7.7

Death Benefits29

 

7.8

Determination of Beneficiary31

 

7.9

Rollover of Plan Distributions33

 

7.10

Qualified Domestic Relations Orders34

 

Article 8. Loans; Hardship and in-service withdrawals

36

 

8.1

Participant Loans36

 

8.2

In-Service Withdrawals36

 

8.3

Hardship Withdrawals36

 

Article 9. application for benefits

39

 

9.1

Applying for Benefits39

 

9.2

Denial of Benefits39

 

 

Ovintiv U.S. Retirement Plan1/27/2020    iii

--------------------------------------------------------------------------------

 

9.3

Exhaustion of Remedies; Limitation of Actions41

 

Article 10. administration of the plan

42

 

10.1

Administrator42

 

10.2

Organization and Procedures42

 

10.3

Powers and Duties42

 

10.4

Consultation with Agents43

 

10.5

Finality of Action43

 

10.6

Indemnification44

 

10.7

Payment of Plan Expenses44

 

Article 11. the trust fund

45

 

11.1

The Trustee45

 

11.2

The Trust Fund45

 

11.3

Reversion of Assets45

 

Article 12. plan fiduciaries

46

 

12.1

Fiduciaries46

 

12.2

Fiduciary Responsibilities46

 

12.3

Investment Managers47

 

Article 13. amendment, termination and merger

48

 

13.1

Plan Amendment48

 

13.2

Vesting Amendments48

 

13.3

Plan Termination49

 

13.4

Plan Merger or Transfer of Assets50

 

Article 14. Top Heavy Provisions

51

 

14.1

Top-Heavy Definitions51

 

14.2

Determination of Top-Heavy Status51

 

14.3

Change in Vesting Schedule52

 

14.4

Minimum Contribution52

 

Article 15. general provisions

54

 

15.1

Interpretation54

 

15.2

Liability for Participant Representations54

 

15.3

Governing Law54

 

15.4

Participating Employers54

 

15.5

Missing Participants and Beneficiaries55

 

15.6

Incapacity of Participant or Beneficiary55

 

15.7

Assignment and Alienation56

 

15.8

Participant Rights56

 

15.9

Effect on Employment Status56

 

15.10

Qualified Military Service56

 

 

Ovintiv U.S. Retirement Plan1/27/2020    iv

--------------------------------------------------------------------------------

 

Schedule A - Participating Employers

59

 

Schedule B - Imputed Service for Predecessor and Related Employers

60

 

Schedule C - Protected Benefits

61

 

 

 

 

 

 

Ovintiv U.S. Retirement Plan1/27/2020    v

--------------------------------------------------------------------------------

 

Ovintiv U.S. Retirement Plan
(Amended and Restated Effective January 27, 2020)

 

Introduction

Alenco Inc. originally established the Encana (USA) Retirement Plan (the
“Plan”), (formerly known as the Encana (USA) 401(k) Plan and the Encana
International (USA) Inc. 401(k) Plan) effective September 1, 1999.  The Plan was
most recently amended and restated effective March 14, 2014 in connection with
the merger of the Encana (USA) Money Purchase Plan and an amendment to qualify a
portion of the Plan as an employee stock ownership plan (“ESOP”) pursuant to
Code Section 4975(e)(7), both effective March 14, 2014.  Encana Services Company
Ltd. became the Plan sponsor effective January 1, 2014.  Encana Services Company
Ltd. was renamed Ovintiv Services Inc. effective January 24, 2020. The Plan is
now amended, restated, and renamed the Ovintiv U.S. Retirement Plan, effective
January 27, 2020. This amendment and restatement supersedes all other
restatements to the Plan.  The ESOP component of the Plan is intended to invest
primarily in employer securities, within the meaning of Code Section 409(l), and
the ESOP and profit sharing components under the Plan are intended to constitute
a single plan under Treasury Regulation 1.414(l)-1(b)(1).

The Plan is intended to qualify under Code Sections 401(a) and 501(a) and is
created and maintained for the exclusive benefit of eligible employees and their
beneficiaries to provide them with a means to accumulate retirement savings, to
provide retirement funds, and to provide benefits in the event of an employee’s
death or disability.  

The Plan includes this document and Schedules A, B and C, as may be amended from
time to time without the necessity of a formal Plan amendment.

 

Ovintiv U.S. Retirement Plan1/27/2020   1

--------------------------------------------------------------------------------

 

Article 1.
Definitions

When used in this Plan, the following capitalized terms have the meanings set
forth below unless a different meaning is plainly required by the context:

1.1

Account

means the individual account established in the name of each Participant
reflecting the portion of the Employer’s and the Participant’s contributions,
and the net earnings or losses thereon, and which will, to the extent
applicable, consist of the accounts designated under Section 5.1.

1.2

Administrator

means the Sponsor or any committee or individual appointed by the Sponsor to
administer the Plan as provided in Article 10.

1.3

Affiliated Group

means any group of corporations or other business organizations of which the
Employer is a member, determined by using tests established under Code
Sections 414(b), (c), (m) and (o), modified for purposes of Code Section 415
only by Code Section 415(h).

1.4

Annual Additions

means, for each Limitation Year, the sum of―

 

(a)

the contributions by the Employer and other members of the Affiliated Group to
this Plan or any other qualified defined contribution retirement plan that are
allocated for the benefit of a Participant, including any forfeitures;

 

(b)

any Participant contributions to this Plan or to any other such plan (other than
contributions made pursuant to Code Section 414(v)); and

 

(c)

for purposes of the dollar limitation on Annual Additions, any contributions by
the Employer and other members of the Affiliated Group allocated to a medical
expense reimbursement account that is established under Code Section 401(h) for
a Participant under any pension or annuity plan, or, in the case of a key
employee as defined in Code Section 416, any contribution by the Employer and
other members of the Affiliated Group allocated on the Participant’s behalf to a
separate account in a funded welfare benefit plan established for the purpose of
providing post-retirement medical benefits.

Anything herein to the contrary notwithstanding, Annual Additions do not include
any investment earnings allocable to a Participant, any Rollover Contributions
or amounts transferred directly to a trustee from another qualified plan,
contributions of amounts previously distributed to former employees who are
reemployed, payments of principal and interest on Plan loans, dividends or gains
on sale of Employer Stock held by the Employee Stock Ownership Plan.

1.5

Annuity Starting Date

means the first day of the first period for which the Plan pays an amount as an
annuity or in any other form.  

 

Ovintiv U.S. Retirement Plan1/27/2020   2

--------------------------------------------------------------------------------

 

1.6

Application for Benefits

means the administrative method and procedures established by the Administrator
in order for a Participant to receive benefits hereunder, including any
electronic methods prescribed by the Administrator.

1.7

Automatic Participant

means an Employee who is automatically enrolled in the Plan and remains
automatically enrolled, as provided in Section 2.1 and Section 3.1(b).

1.8

Beneficiary

means any individual, trust, estate, or other recipient properly designated by
the Participant pursuant to the procedures required by the Administrator to
receive Death benefits payable hereunder, on either a primary or contingent
basis.

1.9

Cash-Out Limit

means $1,000 calculated as of the time of distribution or any other time.  The
value of a Participant’s vested Account for purposes of applying the Cash-Out
Limit will be determined by including the portion of the account balance that is
attributable to Rollover Contributions (and earnings allocable thereto).

1.10

Catch‑Up Contributions

means contributions to the Plan that are intended to qualify as catch-up
contributions pursuant to Code Section 414(v).

1.11

Code

means the Internal Revenue Code of 1986, as now in effect and as may be amended
from time to time.

1.12

Committee

means the Sponsor’s Management Pension Benefits Committee.

1.13

Compensation

means the amount paid or made available by the Employer to an Eligible Employee
for that portion of a Plan Year during which the Eligible Employee is a
Participant in the Plan that represents the Eligible Employee’s base pay,
including amounts that are not included in the Participant’s gross income due to
an election under Code Section 125, 132(f)(4), or 402(e)(3).  Compensation will
not exceed the limitation under Code Section 401(a)(17), which is $200,000, as
adjusted by the Commissioner for increases in the cost of living in accordance
with Code Section 401(a)(17).  This limit does not apply with respect to
Deferral Contributions.  The cost of living adjustment in effect for a calendar
year applies to any period, not exceeding 12 months, over which compensation is
determined (determination period) beginning in such calendar year.  If a
determination period consists of fewer than 12 months, the Code
Section 401(a)(17) limitation will be multiplied by a fraction, the numerator of
which is the number of months in the determination period, and the denominator
of which is 12.

1.14

Date of Employment

means the date on which an Employee first begins service with the Employer.

1.15

Date of Reemployment

means the date on which an Employee recommences service with the Employer.

1.16

Death

means the Participant’s death for which a certificate or declaration of death is
issued, and may include the Participant’s disappearance, as determined in the
sole discretion of the Administrator.

 

Ovintiv U.S. Retirement Plan1/27/2020   3

--------------------------------------------------------------------------------

 

1.17

Deferral Contributions

means the contributions to the Trust Fund made by the Employer on behalf of a
Participant pursuant to the Participant’s deferral election under Section 3.1,
including all Pre-Tax Contributions and Roth Contributions, and including
Catch‑Up Contributions.

1.18

Deferral Account

means the individual account established in the name of each Participant
reflecting the Participant’s Deferral Contributions, and the net earnings and
losses thereon.  

1.19

Disability

refers to a condition in which a Participant is determined to qualify for
benefits under the long-term disability plan sponsored by the Employer under
which the Participant is covered.  

1.20

Early Retirement Age

means age 55.

1.21

Effective Date

means September 1, 1999.  The Effective Date of this restatement is January 27,
2020.  If an earlier effective date for a provision in this restated Plan
applies, the provision will be effective as of the earlier effective date
notwithstanding the general January 27, 2020 effective date.

1.22

Elapsed Time Basis

means the method of crediting service based on Elapsed Time.  Elapsed Time means
an Employee’s service with the Employer beginning on the Employee’s Date of
Employment or, if the Employee has experienced a One-Year Period of Severance,
beginning on the Employee’s Date of Reemployment.  In determining an Employee’s
Elapsed Time, the following rules apply:

 

(a)

Elapsed Time continues until an Employee’s Severance from Service Date.

 

(b)

There is no Severance from Service Date if an Employee retires, resigns or is
discharged, but then is reemployed by the Employer within 12 months.

 

(c)

There is no Severance from Service Date if an Employee who is on a Leave of
Absence separates from service for a reason other than retirement, resignation,
discharge or death and within 12 months of the date of the Leave of Absence, the
Employee is then reemployed by the Employer.

 

(d)

Elapsed Time is measured in days and aggregated in full and fractional years,
with 30 days equaling one month and 12 months equaling one year; provided,
however, that a Participant will not receive multiple credit for Elapsed Time
with respect to any single period.

 

(e)

If an Employee has a Severance from Service Date, then is reemployed by the
Employer, a new period of Elapsed Time begins, which is aggregated with the
Employee’s prior periods of Elapsed Time, except in the case of an Employee who
incurs five consecutive One-Year Periods of Severance, in which case a new
period of Elapsed Time begins which is not aggregated with the Employee’s prior
periods of Elapsed Time.

 

Ovintiv U.S. Retirement Plan1/27/2020   4

--------------------------------------------------------------------------------

 

1.23

Eligible Employee

means any Employee, but does not include:

 

(a)

any Employee included in a unit of Employees covered by a collective bargaining
agreement between the Employer and the Employee representative, the negotiation
of which retirement benefits were the subject of good faith bargaining, unless
the Employer and the Employee representative have agreed to allow such Employees
to participate in the Plan pursuant to the terms of the collective bargaining
agreement covering such Employees;

 

(b)

any Employee who is a nonresident alien who receives no earned income from the
Employer that constitutes income from sources within the United States;

 

(c)

any Employee who is an expatriate covered by the Employer’s retirement plan in
the Employee’s country of residence;

 

(d)

any Employee who is classified by the Employer as an intern; and

 

(e)

any Employee of an Employer with respect to any period prior to the date that
the Employer has adopted this Plan with respect to its Employees.

1.24

Employee

means any individual who is a common law employee of the Employer and is
classified as an employee of the Employer on the basis of the Employer’s
customary practices consistently applied.  Notwithstanding anything herein to
the contrary, the term Employee does not include any individual who is
classified as an agent, consultant, independent contractor or self-employed
individual who has entered into an agency, consulting, independent contractor or
other similar arrangement with the Employer, including a leased employee,
regardless of whether such person is later determined by a court or governmental
agency to have an employee relationship with the Employer.

1.25

Employee Stock Ownership Plan or ESOP component

means the Employer Stock Fund.  The portion of the Plan assets consisting of the
Employer Stock Fund will be a stock bonus plan under Code Section 401(a), that
is intended to qualify as an employee stock ownership plan under Code
Section 4975(e)(7).  The ESOP component is maintained as a portion of the Plan
as authorized by Regulations Section 54.4975‑11(a)(5).  The remaining part of
the Plan is intended to be a profit sharing plan that meets the requirements for
qualification under Code Section 401(a) and 401(k).  Together the ESOP component
and the profit sharing component constitute the entire Plan and are intended to
be a single plan under Regulations Section 1.414(l)-1(b)(1).

1.26

Employer

means the Sponsor and any member of the Affiliated Group that adopts this Plan
on behalf of its Eligible Employees with the consent of the Sponsor or the
Administrator as a Participating Employer.  

1.27

Employer Contributions

means contributions to the Trust Fund made by the Employer under Section 3.3 on
behalf of a Participant.

 

Ovintiv U.S. Retirement Plan1/27/2020   5

--------------------------------------------------------------------------------

 

1.28

Employer Contribution Account

means the individual account established in the name of each Participant
reflecting the Participant’s Employer Contributions, and the net earnings or
losses thereon.

1.29

Employer Stock Dividends

means the dividends paid on the shares of common stock of Ovintiv Inc.

1.30

Employer Stock

means the shares of common stock of Ovintiv Inc., which is a “qualifying
employer security” of the Employer within the meaning of Section 409(p).

1.31

Employer Stock Fund

means the investment fund designated for investment in Employer Stock.

1.32

ERISA

means the Employee Retirement Income Security Act of 1974, as now in effect and
as thereafter amended from time to time, and any regulations issued thereunder.

1.33

ESOP Participant

means any Participant who has any portion of his or her Account invested in the
Employer Stock Fund.

1.34

Excess Deferrals

means, for any Plan Year, Deferral Contributions (excluding Catch‑Up
Contributions) in excess of the limitation on elective deferrals under Code
Section 402(g), as may be adjusted pursuant to Code Section 402(g)(4), or
Deferral Contributions (excluding Catch‑Up Contributions) designated by the
Participant as being in excess of the limitation.

1.35

Five-Taxable-Year Period

means the period of five consecutive taxable years beginning on the earlier of
(a) the first day of the first taxable year in which the Participant makes a
Roth Contribution to his or her Roth Contribution subaccount under this Plan or,
(b) if a Rollover Contribution was made to the Participant’s Roth Contribution
subaccount in this Plan from Roth contributions from another qualified plan not
sponsored by the Sponsor, the first day of the first taxable year for which the
Participant made a Roth contribution to such other qualified plan.

1.36

Investment Manager

means the individual or entity, if any, appointed by the Administrator to manage
any portion or all of the assets of the Trust Fund.

1.37

Leave of Absence

means any absence of not over 12 months approved by the Employer in accordance
with reasonable nondiscriminatory standards and policies consistently applied by
the Employer, including any absence from work for service in the U.S. armed
forces (other than career military service).  Any Leave of Absence must be given
in advance and may be canceled at any time in the discretion of the Employer to
the extent permitted by applicable law.

1.38

Limitation Year

means the Plan Year.  If the Plan is terminated effective as of a date other
than the last day of the Plan’s Limitation Year, the Plan will be treated as if
the Plan was amended to change its Limitation Year to end on the effective date
of the Plan termination.  As a result of this deemed amendment, the Code
Section 415(c)(1)(A) dollar limit will be prorated under the short limitation
year rules.

 

Ovintiv U.S. Retirement Plan1/27/2020   6

--------------------------------------------------------------------------------

 

1.39

Maternity Leave or Paternity Leave

means any absence from work because of (i) the pregnancy of the Employee,
(ii) the birth of a child of the Employee, (iii) the placement of a child with
the Employee in connection with the adoption of such child by the Employee, or
(iv) the need to care for such child for a period beginning immediately
following such birth or placement.  The Employee may be required to furnish
information necessary to establish that the absence was for one of the reasons
specified in this section and the number of days for which there was such an
absence.

1.40

Normal Retirement Age

means age 65.

1.41

Ovintiv Inc.

means Ovintiv Inc. and any successor thereto.

1.42

One-Year Period of Severance

means a 12-consecutive-month period beginning on a Participant’s Severance from
Service Date or any anniversary of that date during which the Participant does
not perform services for the Employer.  Solely for purposes of determining
whether, for vesting purposes, a Participant has incurred a One-Year Period of
Severance, if an Employee experiences a Severance from Service Date for
Maternity Leave or Paternity Leave, then “first anniversary of his Severance
from Service Date” will be substituted for “Severance from Service Date” in the
preceding sentence.

1.43

Participant

means an Eligible Employee who has entered the Plan in accordance with the
provisions of Article 2.  An Employee who becomes a Participant will remain a
Participant under the Plan until the Trustee has fully distributed the
Participant’s Account.

1.44

Participating Employer

means each entity that adopts the Plan in accordance with Section 15.4 and is
listed as a Participating Employer, and not an excluded entity, in Schedule A as
updated from time to time.

1.45

Plan

means the Ovintiv U.S. Retirement Plan, including any subsequent amendments
hereto.

1.46

Plan Year

means the 12-month period ending on December 31st.  

1.47

Pre-Tax Contributions

means contributions that are intended to qualify as pre-tax contributions
pursuant to Code Section 401(k).

1.48

Qualified Distribution

means a distribution from a Participant’s Roth Contributions subaccount that
(a) is made on or after the date a Participant attains age 59½, on or after the
Participant’s death, or on account of the Participant’s disability (as that term
is defined in Code Section 72(m)); and (b) is made after the Five-Taxable-Year
Period.

1.49

Qualified Joint and Survivor Annuity

means―

 

(a)

in the case of a Participant who is married as of the Annuity Starting Date, an
immediate annuity that is purchasable with the applicable portion of the
Participant’s nonforfeitable Account, if any, and provides a life annuity for
the Participant and a survivor annuity payable for the remaining life of the
Participant’s Spouse equal to 50% of the amount of the annuity payable during
the life of the Participant; or

 

Ovintiv U.S. Retirement Plan1/27/2020   7

--------------------------------------------------------------------------------

 

 

(b)

in the case of a Participant who is not married as of the Annuity Starting Date,
an immediate life annuity for the Participant that is purchasable with the
applicable portion of the Participant’s nonforfeitable Account, if any.  

1.50

Qualified Matching Contribution Account

means the individual account established in the name of each Participant
reflecting his qualified matching contributions, and the net earnings or losses
thereon.

1.51

Qualified Nonelective Contribution Account

means the individual account established in the name of each Participant
reflecting the Participant’s Qualified Nonelective Contributions, and the net
earnings or losses thereon.

1.52

Qualified Nonelective Contributions or QNECs

means the contributions (other than qualifying matching contributions) to the
Trust Fund that may be made by the Employer on behalf of a Participant for the
purpose of making corrections pursuant to the Employee Plans Compliance
Resolution System.

1.53

Qualified Optional Survivor Annuity

means an annuity that is the actuarial equivalent of a Qualified Joint and
Survivor Annuity for a married Participant, which provides a life annuity for
the Participant and a survivor annuity payable for the remaining life of the
Participant’s Spouse equal to 75% of the amount of the annuity payable during
the life of the Participant.

1.54

Qualified Preretirement Survivor Annuity

means a survivor annuity for the life of the Spouse of a Participant that is
purchasable with 50% of the Participant’s nonforfeitable Transfer Account
(determined as of the date of the Participant’s death), if any.

1.55

Regulation

means any rule or regulation promulgated under Code Section 7805 by the
Secretary of the Department of the Treasury, or the Secretary’s delegate.

1.56

Required Distribution Date

means the April 1st of the calendar year following―

 

(a)

in the case of a Participant who is a 5% owner (within the meaning of Code
Section 416(i)), the calendar year in which a Participant attains age 72 (70½
prior to January 1, 2020), and

 

(b)

in the case of a Participant who is not a 5% owner, the later of the calendar
year in which occurs the Participant’s severance from employment with the
Employer or the calendar year in which the Participant attains age 72 (70½ prior
to January 1, 2020).

1.57

Rollover Account

means the individual account established in the name of each Eligible Employee,
if applicable, reflecting the Participant’s Rollover Contributions, and the net
earnings or losses thereon, including any subaccounts necessary in order to
reflect different types of pre-tax and after-tax Rollover Contributions and
other types of rollovers.

1.58

Rollover Contributions

means the contributions to the Trust Fund made by an Eligible Employee pursuant
to Section 3.6.

1.59

Roth Contributions

means contributions that are intended to qualify as after-tax contributions
pursuant to Code Section 402A.

 

Ovintiv U.S. Retirement Plan1/27/2020   8

--------------------------------------------------------------------------------

 

1.60

Safe Harbor Matching Contributions

means contributions to the Trust Fund made by the Employer under Section 3.2 on
behalf of a Participant that are intended to satisfy the matching requirements
for the plan to be a Safe Harbor Plan.

1.61

Safe Harbor Matching Contribution Account

means the individual account established in the name of each Participant
reflecting the Participant’s Safe Harbor Matching Contributions, and the net
earnings or losses thereon.

1.62

Safe Harbor Plan

means a qualified plan that, with respect to nondiscrimination testing, meets
the requirements set forth in Code Section 401(k)(12) and underlying Regulations
and the requirements set forth in Code Section 401(m)(11) and underlying
Regulations for safe harbor 401(k) plans.

1.63

Severance from Service Date

occurs on the earlier of―

 

(a)

a termination of employment or service on account of retirement, resignation,
discharge or Death, or

 

(b)

the first anniversary of the date the Participant terminated employment or
service on account of any reason other than the reasons set forth above, such as
vacation, holiday, sickness, Disability, Leave of Absence or layoff.

1.64

Sponsor

means Ovintiv Services Inc., and any successor thereto.

1.65

Spouse

means an individual who qualifies as a Participant’s spouse under federal tax
law, including a common law spouse where applicable.

1.66

Suspense Account

means the account established to reflect any amounts allocated or accrued on
behalf of a Participant in excess of the limitations under Code Section 415 or
other unallocated amounts under the Plan that are not forfeitures.

1.67

Testing Compensation

means the Employee’s wages within the meaning of Code Section 3401(a) (for
purposes of income tax withholding at the source), plus amounts that would  be
included in wages but for an election under Code Section 125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k) or 457(b), plus all other payments of
compensation to an Employee by the Employer (in the course of the Employer’s
trade or business) for which the Employer is required to furnish the Employee
with a Form W-2 under Code Sections 6041(d), 6051(a)(3) and 6052.  Testing
Compensation must be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)).  Except as
provided below in this Section 1.67, such amounts must be actually paid or made
available to the Employee during the Limitation Year (or, if earlier, includible
in the gross income of the Employee within the Limitation Year) and prior to the
Employee’s severance from employment with the Employer.

Testing Compensation is also subject to the following:

(a)Other Included Compensation.  Testing Compensation includes:

 

Ovintiv U.S. Retirement Plan1/27/2020   9

--------------------------------------------------------------------------------

 

 

 

(1)

Amounts earned during a Plan Year but paid during the first few weeks of the
following Plan Year because of the timing of pay periods and pay dates, provided
that such amounts are included on a uniform and consistent basis in the Testing
Compensation of all similarly situated Participants for the Plan Year in which
such amounts were earned and no compensation is included in more than one
Limitation Year;

 

(2)

Back pay within the meaning of Regulation Section 1.415(c)-2(g)(8), for the Plan
Year to which the back pay relates, to the extent the back pay represents wages
and compensation that would otherwise be included in Testing Compensation; and

 

(3)

Amounts that would have been included in Testing Compensation if the amounts had
been paid prior to the Employee’s severance from employment date, provided the
amounts are paid by 2½ months after a severance from employment, and the amounts
are:

 

(A)

Regular compensation for services performed during regular working hours, or
compensation for services performed outside the regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
payments;

 

(B)

Payments for accrued bona fide sick, vacation, or other leave, but only if the
Employee would have been able to use the leave had employment continued; and

 

(C)

Differential wage payments, which are payments made by the Employer to an
individual with respect to any period during which the individual is performing
qualified military service within the meaning of Code Section 414(u) for a
period of more than 30 days, and which represent all or a portion of the wages
that the individual would have received from the Employer if the individual had
been performing services for the Employer.

 

(b)

Compensation Limit.  

Testing Compensation will not exceed the limitation under Code
Section 401(a)(17), which is $200,000, as adjusted by the Commissioner for
increases in the cost of living in accordance with Code Section 401(a)(17).  The
cost of living adjustment in effect for a calendar year applies to any period,
not exceeding 12 months, over which compensation is determined (determination
period) beginning in such calendar year.  If a determination period consists of
fewer than 12 months, the Code Section 401(a)(17) limitation will be multiplied
by a fraction, the numerator of which is the number of months in the
determination period, and the denominator of which is 12.

 

(c)

Definition for Nondiscrimination Testing.  

Notwithstanding the foregoing, for purposes of applying the nondiscrimination
tests of Section 6.1 and 6.2, and any other applicable nondiscrimination
testing, Testing Compensation means any definition of

 

Ovintiv U.S. Retirement Plan1/27/2020   10

--------------------------------------------------------------------------------

 

compensation that satisfies the requirements for a nondiscriminatory definition
under Code Section 414(s), as determined by the Administrator.

1.68

Transfer Account

means a separate account maintained for a Participant consisting of all
contributions allocated to the Participant under the Transferee Plan, and the
income, expenses, gains, and losses allocated thereto, in accordance with the
Transferee Plan, and transferred to the Plan to effect the merger of the
Transferee Plan into the Plan, effective as of March 14, 2014.

1.69

Transferee Plan

means the Encana (USA) Money Purchase Plan.

1.70

Trust Agreement

means the agreement with the Trustee providing for the Trust Fund in which Plan
contributions are held by the Trustee.

1.71

Trust Fund

means the assets of the Plan held under the Trust Agreement.

1.72

Trustee

means the trustee or trustees by whom the Accounts and assets of the Plan are
held pursuant to the Trust Agreement as provided in Article 11.

1.73

Valuation Date

means the date as of which the Trust Fund is valued and the Account maintained
on behalf of each Participant or Beneficiary is adjusted as provided
hereunder.  The Trust Fund will be valued on each trading date with respect to
investment assets or funds whose value is determined on any day that the
financial markets are open.  For all other assets, the Trust Fund will be valued
as of the last day of the Plan Year and on such additional dates as the
Administrator deems appropriate.

1.74

Year of Service

means 12 months of service with the Employer, or with a predecessor employer as
provided in Section 4.2(b), calculated in accordance with the Elapsed Time
Basis. Only for purposes of determining the vested benefit under Section 4.3, a
Year of Service also includes service with any employer who is a member of the
Affiliated Group, but only for service performed during the time that the
employer was a member of the Affiliated Group, calculated in accordance with the
Elapsed Time Basis.

 

*  *  *  *  End of Article 1  *  *  *  *




 

Ovintiv U.S. Retirement Plan1/27/2020   11

--------------------------------------------------------------------------------

 

Article 2.
Eligibility and Participation

2.1

Eligibility to Participate.  

Each Eligible Employee is eligible to become a Participant as of such Employee’s
Date of Employment or Date of Reemployment, as applicable.  Any Eligible
Employee who (1) becomes a Participant on or after April 1, 2014, and (2) does
not elect to make or elect to decline to make a Deferral Contribution as
provided under Section 3.1 will become an “Automatic Participant” as provided in
this paragraph and under Section 3.1(b), effective as soon as administratively
practicable after his or her eligibility date.  Each Automatic Participant will
receive a notification prior to his or her automatic participation.  Such
notification will indicate that the Automatic Participant may cancel his or her
automatic participation effective immediately or effective as of any future
payroll period upon giving proper notice in accordance with administrative rules
and procedures established by the Administrator.  An Automatic Participant who
elects a different Deferral Contribution, including zero percent (0%), will no
longer be considered an Automatic Participant and will no longer be subject to
the automatic enrollment provisions.

2.2

Eligibility to Receive Safe Harbor Matching Contribution and Employer
Contribution.  

Each Participant who is an Eligible Employee during such Plan Year is eligible
to share in the allocation of Safe Harbor Matching Contributions and Employer
Contributions.

2.3

Reinstatement of Participation.

2.4



 

Reemployment of Eligible Employee.  



In the event a Participant who ceases to be an Eligible Employee again becomes
an Eligible Employee, such Employee will be eligible to make Deferral
Contributions and share in the allocation of Safe Harbor Matching Contributions
and Employer Contributions as soon as administratively feasible after the
Participant again becomes an Eligible Employee and completes the enrollment
process.

 

Reclassification as an Eligible Employee.  



In the event an Employee who is not an Eligible Employee becomes an Eligible
Employee, such Employee will be eligible to make Deferral Contributions and
share in the allocation of Safe Harbor Matching Contributions and Employer
Contributions as soon as administratively feasible after the Employee first
becomes an Eligible Employee, provided such Employee completes the enrollment
process.

2.5

Termination of Participation.  

A Participant ceases to be a Participant as of the date the Participant has
received a complete distribution of the Participant’s Account; provided,
however, that for purposes of an individual’s eligibility to make and share in
the allocation of contributions under the Plan, the other relevant Plan
provisions apply and the individual’s designation as a Participant for purposes
of this Section 2.4 has no bearing.

*  *  *  *  End of Article 2  *  *  *  *

 

Ovintiv U.S. Retirement Plan1/27/2020   12

--------------------------------------------------------------------------------

 

Article 3.
Contributions

3.1

Deferral Contributions.  

Each Participant may elect to have the Employer deduct, in whole or partial
percentages (carried to the 1/10th), from 1% up to 75% (plus Catch-Up
Contributions) of the Participant’s Compensation (without regard to Code
Section 401(a)(17)) or a flat dollar amount (not to exceed 75% of the
Participant’s Compensation), that would otherwise be payable to him or her in
cash for the Plan Year, limited to the amount available after any other
applicable withholdings, and to have such amount contributed on the
Participant’s behalf to the Plan as a Deferral Contribution.  The deferral
amount cannot exceed the dollar limitation outlined in Section 6.3(a).  The
Participant must specify whether the Deferral Contributions made pursuant to
this Section 3.1 are Pre-Tax Contributions, Roth Contributions, or a combination
of both and, once made, the participant may change his or her designation on a
prospective basis.  If the Participant fails to so designate, the Plan will
treat all Deferral Contributions as Pre-Tax Contributions.  Deferral
Contributions are subject to the following:

 

Method of Election.  



A Participant may elect to make, modify, or discontinue the Participant’s
Deferral Contributions by filing notice with the Administrator, or its
representative, in accordance with procedures established by the Administrator;
provided, however, in no event may a Participant’s deferral election apply to
Compensation that is currently available to the Participant.  A Participant’s
election to make, modify or discontinue the Participant’s Deferral Contribution
election will be effective as soon as administratively feasible following
receipt of the Participant’s request to make, modify or discontinue such
contributions by the Administrator or its representative.  Anything herein to
the contrary notwithstanding, if the Administrator determines that a
Participant’s Deferral Contributions will exceed any limitations of this Plan
that apply to such contributions, the Administrator may at any time amend the
Participant’s Deferral Contribution election to the extent necessary to adhere
to such limitations.  Participants will be notified of any changes to deferral
elections that are made by the Administrator.

 

Automatic Enrollment.  



An Automatic Participant will have Deferral Contributions automatically reduce
his or her Compensation by 5% each payroll period.  Alternatively, such
Automatic Participant may elect a different percentage Deferral
Contribution.  The automatic Deferral Contributions will be Pre-Tax
Contributions unless the Automatic Participant specifies otherwise.

 

Catch-Up Contributions.  



All employees who are eligible to make Deferral Contributions and who have
attained or will attain age 50 before the close of the Plan Year are eligible to
make Catch-Up Contributions for the Plan Year in accordance with, and subject to
the limitations of, Code Section 414(v).  Notwithstanding anything to the
contrary in the Plan, Catch-Up Contributions will not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Code Sections 402(g) and 415.  The Plan will not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code
Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by
reason of the making of Catch-Up Contributions.  The Participant will designate
whether the

 

Ovintiv U.S. Retirement Plan1/27/2020   13

--------------------------------------------------------------------------------

 

Catch-Up Contributions will be treated as Pre-Tax Contributions or Roth
Contributions.  If a Participant fails to so designate, the Plan will treat such
contribution as Pre‑Tax Contributions.

3.2

Safe Harbor Matching Contributions.

 

 

Safe Harbor Matching Contribution.  



The Employer will make a Safe Harbor Matching Contribution on behalf of each
Participant at the rate of 100% of the amount of a Participant’s Deferral
Contributions that do not exceed 5% of the Participant’s Compensation per
payroll period.  The Employer may make a discretionary additional Safe Harbor
Matching Contribution, provided that the total amount of Safe Harbor Matching
Contributions will not exceed 6% of the Participant’s Compensation per payroll
period.

 

Safe Harbor Election.  



The Employer elects that the Plan qualify as a Safe Harbor Plan.

3.3

Employer Contributions.  

The Employer will make an Employer Contribution on behalf of each Participant
who is an Eligible Employee equal to 8% of the Participant’s Compensation for
each payroll period.

3.4

Supplemental Contributions.  

The Employer may make such contributions as are necessary to restore the amounts
previously forfeited by Participants for whom such restoration is required
pursuant to Section 4.6.

3.5

Qualified Nonelective Contributions.  

The Employer may, for any Plan Year, make QNECs on behalf of Participants in
such amount when necessary.  QNECs are 100% vested and nonforfeitable when
contributed to the Plan and are subject to the same “Distribution Restrictions”
imposed on Deferral Contributions.  Distribution Restrictions means that the
Participant may not receive a distribution of the specified contributions (nor
earnings on those contributions) except in the event of:  the Participant’s
death, disability, termination of employment, or attainment of age 59½,
financial hardship satisfying the requirements of Code Section 401(k) and
applicable Regulations, and a Plan termination without establishment of a
successor defined contribution plan (other than an ESOP).  To the extent
permitted by law, the Employer may designate which Participants are to receive
allocations of QNECs, and the method by which they are intended to be allocated
to Participants.

3.6

Rollover Contributions.  

Under such rules and procedures as the Administrator may establish, any Eligible
Employee may contribute all or a portion of the distribution received from
another qualified plan or individual retirement account or annuity if the amount
contributed satisfies the requirements for an “eligible rollover distribution”
pursuant to Code Section 402(c) or 408(d)(3).  Rollover Contributions may
include pre-tax and/or after-tax contributions; however, rollover contributions
will not be accepted from amounts that reflect SIMPLE IRA contributions under
Code Section 408(p), SEP IRA contributions under Code Section 408(k), Roth IRA
contributions under Code Section 408A, or designated Roth accounts from a plan
qualified under Code Section 403(b) or 457(b).

 

Ovintiv U.S. Retirement Plan1/27/2020   14

--------------------------------------------------------------------------------

 

Prior to accepting a Rollover Contribution from a designated Roth account from
another plan qualified under Code Section 401(a), the Administrator will require
the transferring plan to provide a statement indicating the first year of the
Five‑Taxable‑Year Period and the portion of the distribution that is
attributable to investment in the contract under Code Section 72, or
alternatively, that the distribution is a Qualified Distribution.

All such Rollover Contributions must be received by the Trustee on or before the
60th day after the day on which the Participant receives or is deemed to receive
the distribution unless such rollover is a direct transfer of an eligible
rollover distribution within the meaning of Code Section 401(a)(31).  The
Administrator may require such information as it may deem necessary to determine
whether a distribution to a Participant satisfies the requirements of this
Section 3.6.

*  *  *  *  End of Article 3  *  *  *  *

 

Ovintiv U.S. Retirement Plan1/27/2020   15

--------------------------------------------------------------------------------

 

Article 4.
Service and Vesting

4.1

Service Counting Method.  

For all service counting purposes under the Plan, all Eligible Employees will be
credited with service pursuant to the Elapsed Time Basis.

4.2

Service with Participating and Predecessor Employers.

 

 

Participating Employers.  



In the event an Employee is transferred between the Participating Employers
listed on Schedule A, the Employee will retain his or her accumulated service
and eligibility.  No such transfer will result in a Severance from Service Date
under the Plan, and the Participating Employer to which the Employee is
transferred will become obligated with respect to such Employee in the same
manner as was the Participating Employer from whom the Employee was transferred.

 

Predecessor Employers.  



Service with a predecessor employer listed in Schedule B, completed as of the
dates specified in Schedule B, will be taken into account for all service
counting purposes under the Plan.  In the event the Employer merges with or
acquires a company, the Employer will determine in a nondiscriminatory manner
whether the service earned by the employees of the other company who will work
for the Employer or a Participating Employer will be treated as service with the
Employer or the Participating Employer, as applicable, for purposes of service
counting under the Plan.

4.3

Vested Benefits.  

A Participant’s Account will be nonforfeitable to the extent the Account is
vested, determined as follows:

 

Fully Vested Accounts.  



Except as otherwise provided under Section 4.3(b), a Participant will be 100%
vested at all times in the value of his or her Accounts, which value will be
determined as of the most recent Valuation Date.

 

Employer Contribution Accounts.  



Except as otherwise provided in Schedule C to the Plan, a Participant’s vested
percentage in his or her Employer Contribution Account and the portion of a
Participant’s Transfer Account which represents employer contributions will be
determined under the following vesting schedule:

 

Years of Service

Vested Percentage

Fewer than 3 Years of Service

0%

At least 3 Years of Service

100%

 

 

 

Events Fully Vesting Participant Accounts.  



Notwithstanding the foregoing, a Participant’s vested percentage in his or her
Employer Contribution Account and any other Accounts will be 100% upon
occurrence of the following events:

 

(1)

the Participant incurring a Disability prior to the Participant’s termination of
employment from the Employer, such full vesting to apply only with respect

 

Ovintiv U.S. Retirement Plan1/27/2020   16

--------------------------------------------------------------------------------

 

 

to contributions through the date of the event, and not with respect to future
contributions;

 

(2)

the Participant’s termination of employment due to Death;

 

(3)

the termination of the Plan or, with respect to the affected Employees, the
partial termination or complete discontinuation of contributions by the
Employer, such full vesting to apply only with respect to contributions through
the date of the event, and not with respect to future contributions;

 

(4)

the Participant’s Death while performing qualified military service within the
meaning of Code Section 414(u); or

 

(5)

the Participant reaching Early Retirement Age or Normal Retirement Age prior to
the Participant’s termination of employment from the Employer.

4.4

Forfeitures.  

A Participant who terminates employment for reasons other than Death or
Disability and who is not 100% vested in his or her Account will forfeit an
amount equal to the unvested portion of the Participant’s Employer Contribution
Account or other Account not 100% vested upon the earlier of five consecutive
One‑Year Periods of Severance or a complete distribution of the Participant’s
vested Account.  A Participant who terminates employment for reasons other than
Death or Disability and who is not vested in any portion of his or her Account
will be deemed to have received a distribution hereunder.  Forfeited amounts may
be restored upon reemployment pursuant to Section 4.6.

4.5

Reinstatement of Vesting Service upon Reemployment.  

 

 

(a)

If a Participant has one or more One-Year Periods of Severance but fewer than
five One-Year Periods of Severance (whether before or after becoming eligible to
participate in the Plan) at the Participant’s Date of Reemployment, the
Participant will receive credit for vesting purposes for all Years of Service
completed prior to and after the Participant’s One-Year Periods of Severance
with respect to the Participant’s entire Account.

 

(b)

If a Participant incurs five consecutive One-Year Periods of Severance at the
Participant’s Date of Reemployment, future service after the Date of
Reemployment will not be credited for vesting service purposes on the
Participant’s Account accrued prior to the five consecutive One‑Year Periods of
Severance.  Such future service will be credited for vesting purposes only to
amounts accrued after the Date of Reemployment.

4.6

Restoration of Forfeited Amounts upon Reemployment.  

If a Participant who has received a lump sum distribution on account of
terminating employment again becomes an Employee prior to the occurrence of five
consecutive One-Year Periods of Severance, the Participant will be given the
opportunity (to be exercised within five years after the date the individual
again becomes an Employee) to re‑contribute the full amount of the prior
distribution from the Plan and have restored any amounts forfeited pursuant to
Section 4.4, without interest.  If such individual fails to contribute the full
amount of the distribution, any

 

Ovintiv U.S. Retirement Plan1/27/2020   17

--------------------------------------------------------------------------------

 

previously forfeited amounts will not be restored.  If the Participant was
deemed to have received a lump sum distribution, and again becomes an Employee
prior to the occurrence of five consecutive One-Year Periods of Severance, the
previously forfeited amounts will be restored automatically, without
interest.  Any restoration will be made back to the same accounts from which the
amounts were forfeited.

*  *  *  *  End of Article 4  *  *  *  *

 

 

Ovintiv U.S. Retirement Plan1/27/2020   18

--------------------------------------------------------------------------------

 

Article 5.
Accounts AND ESOP PROVISIONS

5.1

Participant Accounts.  

A Participant’s Account may consist of the following accounts reflecting the
portion of the Employer’s and the Participant’s contributions, and the net
earnings or losses thereon:

 

(a)

A Deferral Account.  

 

(b)

A Safe Harbor Matching Contribution Account.

 

(c)

A Non-Safe Harbor Matching Contribution Account.

 

(d)

An Employer Contribution Account.

 

(e)

A Qualified Nonelective Contribution Account.

 

(f)

A Rollover Account.

 

(g)

A Transfer Account.

 

(h)

Any other account established pursuant to Schedule C.

Multiple subaccounts of any type may be established if required by the Plan or
if considered advisable by the Administrator.  A reference herein to any type of
account includes all of the Participant’s subaccounts of that type.  Except as
expressly provided herein to the contrary, the Trust Fund will be held and
invested on a commingled basis; accounts and subaccounts will be for bookkeeping
purposes only; and, except as may be provided with respect to Trust Fund assets
that are invested in segregated funds at the direction of Participants, the
establishment of Accounts will not require any segregation of the assets of the
Trust Fund.

5.2

Valuation and Adjustment of Accounts.  

As of each Valuation Date, the Trustee will determine the total net worth of the
Trust Fund.  The valuation of the Trust Fund will be at its fair market value as
of the Valuation Date.  Except as otherwise may be provided with respect to
Trust Fund assets that are invested in segregated funds at the direction of
Participants, the Administrator will adjust the Account of each Participant to
reflect the effect of distributions, transfers, withdrawals, income, realized
and unrealized profit and losses, contributions, and all other transactions with
respect to the Trust Fund since the next preceding Valuation Date in accordance
with generally accepted valuation methods consistently followed and uniformly
applied.  With respect to the Participant’s Roth Contribution subaccounts, the
Administrator will maintain a record of the Participant’s investment in the
contract with Code Section 72 and the date the Participant first contributed to
his or her Roth subaccount for purposes of determining when the
Five‑Taxable‑Year Period begins.

5.3

Disposition of Forfeitures or Suspense Account.  

Any portion of a Participant’s Account that is forfeited pursuant to any
applicable provision under the Plan will be used to restore any amounts
previously forfeited by Participants for whom such restoration is required under
any applicable Plan provision.  If any forfeitures for a Plan Year remain after

 

Ovintiv U.S. Retirement Plan1/27/2020   19

--------------------------------------------------------------------------------

 

the restoration of all required amounts, the remaining forfeitures will, at the
discretion of the Administrator, be used for any of the following
purposes:  (i) to reduce the Employer’s contributions on behalf of Participants
for the Plan Year(s) including and following the Plan Year in which occurs the
event giving rise to the forfeitures, (ii) to pay the reasonable expenses of
administering the Plan, and (iii) upon the election of the Employer, to be
allocated to Participants as of the last day of the Plan Year or the following
Plan Year as Employer Contributions.  Forfeitures under this Plan will be
available without regard to which Employer contributed such assets.  The
allocation method of this Section 5.3 will also apply with respect to the
disposition of any Suspense Account.

5.4

Directed Investments.

 

 

Participant Instructions.  



Subject to the provisions of this Section 5.4, a Participant will, by providing
appropriate instructions to the Administrator, or its representative, be
entitled to direct the Trustee as to the percentage of any Participant and
Employer contributions, and any contributions previously allocated to the
Participant’s Account, to be invested in one or more of the types of investments
made available for investment by Participants as determined by the
Administrator.  All Participant investment instructions are subject to the
procedures required by the Administrator; however, Participants will be allowed
to direct their investments at least quarterly.

 

Trustee Investment Pursuant to Instructions.  



As soon as administratively practicable, the Trustee will invest the applicable
portions of the contributions that have been made on behalf of Participants, and
the earnings and losses thereon, in accordance with all proper investment
instructions received from Participants.  To the extent that a Participant does
not direct the investment of the amounts that are credited to the Participant’s
Account, or the applicable portion thereof, the Participant’s Account will be
invested by the Trustee in qualified default investment alternative (“QDIA”), as
provided in ERISA Section 404(c)(5), and will be deemed to be invested pursuant
to the Participant’s instructions.  A Participant’s investment instructions will
remain in effect until such time as is administratively practicable following
receipt by the Trustee of a Participant’s proper request changing or revoking
the Participant’s instructions then in effect pursuant to this
Section 5.4.  Notwithstanding the foregoing, the Trustee will not be bound to
comply with any investment direction if, in the Trustee’s sole discretion, such
investment might adversely affect the tax qualification of the Plan or might
otherwise be in violation of any applicable law.

 

ERISA Section 404(c) .  



This Plan is intended to satisfy the requirements of ERISA Section 404(c)
relating to participant-directed investment plans, and each Participant assumes
all risk associated with any decrease in value resulting from Participant
investment decisions.  Neither the Administrator, the Trustee, the Sponsor nor
the Employer is liable for investments made in compliance with a Participant’s
directions and they are under no duty or obligation to review or evaluate such
investment directions by any Participant.  Each Participant assumes all risk
connected with any decrease in the value of any funds in which his or her
Account is invested.  

 

Ovintiv U.S. Retirement Plan1/27/2020   20

--------------------------------------------------------------------------------

 

 

Selection of Investment Options.  



The Administrator will from time to time establish all such rules and procedures
that it determines to be necessary or appropriate for the proper administration
of the investment options, including QDIAs, available to Participants.  The
Administrator will from time to time, in its sole discretion, determine the
different investment choices available for investment by Participants, which
must include at least three investment options (not counting the Employer Stock
Fund).  To the extent the Administrator eliminates any investment options,
provides any new investment options or otherwise modifies the investment options
that are available for investment under the Plan, the Administrator may impose
such limitations, including the suspension of Participant directed investments
and other benefits, rights and features under the Plan, as it deems necessary or
appropriate for the proper administration of the investment options that are
available to Participants.  Neither the Administrator nor the Trustee will be
bound to comply with any investment direction delivered to them if, in their
sole discretion, such investment might adversely affect the tax qualification of
the Plan or might otherwise be in violation of any applicable law.

 

Investments in Employer Stock; Diversification.  



The Employer Stock Fund must be one of the investment options available for
investment by Participants under the Plan, but only with respect to the Safe
Harbor Matching Contributions Account.  The Employer Stock Fund is not an
available investment option for any other Accounts.  Notwithstanding the
foregoing, the Employer Stock Fund must be one of the investment options
available for investment in other Accounts with respect to Participants who were
previously invested in the Employer Stock Fund in such Accounts, but for each
Participant such investment may be limited to the extent of the amount of such
Participant’s previous investments in the Employer Stock Fund, and only with
respect to the Participant’s transfers among investment options and not with
respect to contributions.  Safe Harbor Matching Contributions are initially
automatically invested in the Employer Stock Fund, but the Participant may
thereafter divest out of the Employer Stock Fund at any time.  

5.5

Statements.  

The Administrator will furnish on a quarterly basis and upon a Participant’s
written request (up to one statement in any 12-month period), or upon such other
more frequent intervals as determined by the Administrator, a statement to each
Participant and Beneficiary of the net earnings or losses credited to or charged
against the Participant’s Account, the amount of any annual contributions and
forfeitures allocated to such Account, and the total vested and nonvested value
of such Account.

5.6

Employer Stock Dividend Reinvestment Option.  

 

 

Election.  



Each ESOP Participant will be given an election with respect to Employer Stock
Dividends as paid by the ESOP as to:

 

(1)

receiving the Employer Stock Dividends directly in cash or having the Employer
Stock Dividends be contributed to the Participant’s Account in the Employee
Stock Ownership Plan and then distributed in cash to the Participant not later
than 90 days after the close of the Plan Year in which the Employer Stock
Dividends are paid; or

 

Ovintiv U.S. Retirement Plan1/27/2020   21

--------------------------------------------------------------------------------

 

 

(2)

reinvesting the Employer Stock Dividends in the Participant’s Account into
additional Employer Stock.

 

Manner of Election.  



The election will be provided in a manner that satisfies the following
requirements:

 

(1)

A Participant must be given a reasonable opportunity before an Employer Stock
Dividend is paid or distributed to the Participant in which to make the
election.

 

(2)

A Participant must have a reasonable opportunity to change an Employer Stock
Dividend election at least annually.

 

(3)

If there is a change in the Plan terms governing the manner in which the
Employer Stock Dividends are paid or distributed to Participants, a Participant
must be given a reasonable opportunity to make an election under the new Plan
terms prior to the date on which the first Employer Stock Dividend subject to
the new Plan terms is paid or distributed.

 

(4)

If a Participant fails to make an affirmative dividend election, the Participant
will be treated as reinvesting the Employer Stock Dividends in the Participant’s
Account.

 

(5)

The election and procedure must meet any other applicable provisions of Code
Section 404(k) and Internal Revenue Service Notice 2002-2.

5.7

Voting or Tendering Employer Stock Fund.  

Each ESOP Participant (or, in the event of the ESOP Participant’s Death, his or
her Beneficiary) is, for purposes of this Section 5.7, hereby designated a
“named fiduciary,” within the meaning of Section 403(a)(1) of ERISA effective as
of the date he or she is first allocated shares of the Employer Stock Fund, with
respect to his or her proportionate share of all shares of Employer Stock held
in the Employee Stock Ownership Plan.

 

Voting Rights.  



Each ESOP Participant (or Beneficiary) has the right, effective upon the first
allocation of shares of the Employer Stock Fund to his or her Account, to the
extent of his or her proportionate share (as determined in the last sentence of
this paragraph) of the shares of Employer Stock (of whatever class and whether
or not allocated) held in the Employee Stock Ownership Plan, to instruct the
Trustee in writing as to the manner in which to vote such shares at any
stockholders’ meeting of Ovintiv Inc. The Administrator will use its best
efforts to timely distribute or cause to be distributed to each ESOP Participant
(or Beneficiary) the information distributed to stockholders of Ovintiv Inc. in
connection with any such stockholders’ meeting, together with a form whereby the
ESOP Participant will provide confidential instructions to the Trustee on how
such shares of Employer Stock will be voted on each such matter.  Upon timely
receipt of such instructions, the Trustee will, on each such matter, vote as
directed the appropriate number of shares (including fractional shares) of
Employer Stock. If, and to the extent that, the Trustee has not received timely
instructions from any individual given a right to instruct the Trustee with

 

Ovintiv U.S. Retirement Plan1/27/2020   22

--------------------------------------------------------------------------------

 

respect to certain shares by this paragraph, the Trustee will treat the lack of
instructions as intended by such individual to not vote such
shares.  Notwithstanding the foregoing, the voting of all shares of Employer
Stock will be made in accordance with ERISA, its regulations, and other guidance
of general applicability issued thereunder.  The instructions received by the
Trustee from individual ESOP Participants (or Beneficiaries) will be held by the
Trustee in strict confidence and will not be divulged or released to any person,
including officers or employees of the Employer or any entity in the Affiliated
Group; provided, however, that, to the extent necessary for the operation of the
Plan, such instructions may be relayed by the Trustee to a recordkeeper, auditor
or other person providing services to the Plan if such person (i) is not the
Employer or an entity in the Affiliated Group, and (ii) agrees not to divulge
such directions to any other person, including employees, officers and directors
of the Employer and any entity in the Affiliated Companies.  The proportionate
share of any ESOP Participant (or Beneficiary) of shares of Employer Stock held
in the Employer Stock Fund is a fraction, the numerator of which is the number
of shares described in the first sentence of this paragraph (a) that are held in
such individual’s Account and for which he or she provides instructions to the
Trustee, and the denominator of which is the number of such shares in all such
Accounts for which instructions are provided to the ESOP.

 

Rights on Tender or Exchange Offer.  



Each ESOP Participant (or Beneficiary) has the right, to the extent of the ESOP
Participant’s proportionate share (as determined in the last sentence of
Section 5.7(a)) of the shares of Employer Stock (of whatever class and whether
or not allocated) held in the Employee Stock Ownership Plan, to instruct the
Trustee in writing as to the manner in which to respond to a tender or exchange
offer with respect to such shares. The Administrator will use its best efforts
to timely distribute or cause to be distributed to each such Participant (or
Beneficiary) the information distributed to stockholders of Ovintiv Inc. in
connection with any such tender or exchange offer. Upon timely receipt of such
instructions, the Trustee will respond as instructed with respect to such shares
of such Employer Stock.  If, and to the extent that, the Trustee has not
received timely instructions from any individual given a right to instruct the
Trustee with respect to certain shares by this paragraph, such individual will
be deemed to have timely instructed the Trustee not to tender or exchange such
shares. The instructions received by the Trustee from individual Participants
(or Beneficiaries) will be held by the Trustee in strict confidence and will not
be divulged or released to any person, including officers or employees of the
Employer or any entity in the Affiliated Group; provided, however, that, to the
extent necessary for the operation of the Plan, such instructions may be relayed
by the Trustee to a recordkeeper, auditor or other person providing services to
the Plan if such person (i) is not the Employer or an entity in the Affiliated
Group, and (ii) agrees not to divulge such instructions to any other person,
including employees, officers and directors of the Employer and any entity in
the Affiliated Group.

*  *  *  *  End of Article 5  *  *  *  *




 

Ovintiv U.S. Retirement Plan1/27/2020   23

--------------------------------------------------------------------------------

 

Article 6.
LIMITATIONS ON BENEFITS

6.1

Average Deferral Percentage Limitations.  

The average deferral percentage test of Code Section 401(k)(3) will be deemed
satisfied by virtue of the Plan’s design and operation as a Safe Harbor Plan.

6.2

Average Contribution Percentage Limitations.

The average contribution percentage test of Code Section 401(m)(1) will be
deemed satisfied by virtue of the Plan’s design and operation as a Safe Harbor
Plan.

6.3

Elective Deferral Limitation.

 

 

General Rule.  



A Participant’s Deferral Contributions (excluding Catch‑Up Contributions) for
any Plan Year, when aggregated with any other elective deferrals within the
meaning of Code Section 402(g)(3) to any plans maintained by any member of the
Affiliated Group, may not exceed the dollar limitation of Code
Section 402(g)(1), or such other limit as adjusted by law or in accordance with
Regulations for changes in the cost of living.  If the Administrator determines
a Participant’s Deferral Contributions (excluding Catch‑Up Contributions) would
be Excess Deferrals, the Administrator may suspend the Participant’s Deferral
Contributions (excluding Catch‑Up Contributions, subject to the limit on
Catch‑Up Contributions) until the following January 1.  If a Participant’s
Deferral Contributions (excluding Catch‑Up Contributions) should exceed the
dollar limitation of Code Section 402(g)(1) when aggregated with any other
elective deferrals made to any plans that are not maintained by the Affiliated
Group, the Participant may assign to this Plan any excess elective Deferral
Contributions made during a taxable year of the Participant by notifying the
Administrator in writing, on or before April 1 following the calendar year when
the Excess Deferrals are made, of the amount of the Excess Deferrals to be
assigned to the Plan.

 

Distribution of Excess Deferrals.  



If, after the close of a calendar year, the Administrator determines a
Participant has Excess Deferrals or if the Administrator receives a timely claim
of Excess Deferrals from the Participant, it will distribute the Excess
Deferrals no later than April 15th of the calendar year following the calendar
year in which the Excess Deferrals occurred, or if later, the calendar year in
which the Excess Deferrals were discovered.

 

Distribution of Pre-Tax Contributions and Roth Contributions.  



The Participant may elect, under procedures established by the Administrator,
whether distribution of Excess Deferrals will first be made from the
Participant’s Pre-Tax Contributions, Roth Contributions or a combination of both
Pre-Tax Contributions and Roth Contributions to the extent such contributions
were made during the Plan Year in which the Excess Deferral occurred.  If no
election is made, the Administrator will distribute Excess Deferrals pro rata,
based on the amount of Pre-Tax Contributions and Roth Contributions made during
the Plan Year in which the Excess Deferral occurred.  A distribution of Excess
Deferrals from a Participant’s Account related to Roth Contributions will not be
treated as a Qualified Distribution.

 

Ovintiv U.S. Retirement Plan1/27/2020   24

--------------------------------------------------------------------------------

 

 

Determination of Allocable Income or Loss.  



The Administrator will adjust Excess Deferrals to be distributed under this
Section 6.3 for income or loss up to the end of the taxable year for which the
Excess Deferrals occurred.  The Administrator may use any reasonable method for
computing the income or loss allocable to the Excess Deferrals, provided that
the method does not violate Code Section 401(a)(4) and is used consistently for
allocating income or loss to Participant Accounts and for all corrective
distributions under the Plan for the Plan Year.

6.4

Annual Additions Limitation.

 

 

General Rule.  



The maximum Annual Additions credited to the Account of any Participant for any
Limitation Year under this Plan, when aggregated with the Annual Additions to
any other qualified defined contribution retirement plan maintained by the
Employer or any other member of the Affiliated Group, will not exceed an amount
equal to the lesser of:

 

(1)

100% of the Participant’s Testing Compensation for the Limitation Year, or

 

(2)

$40,000, as adjusted for cost of living changes under Code Section 415.

 

Excess Annual Additions.  



Excess Annual Additions allocated to a Participant’s Account will be corrected
only through the Employee Plans Compliance Resolution System.

 

Incorporation by Reference to Limitations.  



To the extent any provisions of the Plan conflict with Code Section 415 or the
applicable Regulations, Code Section 415 and the applicable Regulations govern.

*  *  *  *  End of Article 6  *  *  *  *


 

Ovintiv U.S. Retirement Plan1/27/2020   25

--------------------------------------------------------------------------------

 

Article 7.
distribution of plan benefits

7.1

Distribution Events.  

A Participant is eligible for a distribution upon Disability or severance from
employment with the Employer.  A Participant’s Beneficiary or estate, as
applicable, is eligible for a distribution upon the Participant’s Death.  An
alternate payee is eligible for a distribution upon qualification of a domestic
relations order (as if a Participant eligible for immediate distribution).

7.2

Amount of Distribution.  

Upon a distribution event, a Participant or the Participant’s Beneficiary will
become entitled to the vested value of the Participant’s Account determined as
of the Valuation Date coinciding with the distribution date (or if the
distribution date is not a Valuation Date, as of the immediately preceding
Valuation Date).

7.3

Form of Distribution.  

 

 

In General.  



Except as otherwise provided in Schedule C, Section 7.4(a), or Section 7.3(b),
the Participant’s Account determined under Section 7.2 will be distributed to
the Participant (or Beneficiary) in cash (or, in the discretion of the
Administrator, in kind) and in one or more of the following forms as elected by
the Participant (or Beneficiary):

 

(1)

Single Lump Sum.  A single lump sum payment.

 

(2)

Installment Payments.  Substantially equal payments in monthly, quarterly,
semi‑annual, annual or other installments over a fixed reasonable period of
time, but not exceeding the life expectancy of the Participant or the joint life
expectancy of the Participant and the Participant’s Spouse or Beneficiary.  A
Participant (or Beneficiary) who has elected to receive installment payments
may, at any time, elect to accelerate the payment of all, or any portion, of the
Participant’s unpaid vested Account.

 

(3)

Partial Distributions.  A Participant may from time to time request a partial
payment (subject to any Administrator limitations or requirements) of any
portion of the Participant’s Account.

 

(4)

Annuity.  An immediate annuity that is purchasable with the Participant's vested
Account and provides a life annuity for the Participant or a joint and survivor
annuity payable over the joint lives of the Participant and the Participant's
Beneficiary.

Notwithstanding the foregoing, if a Participant’s Account contains a Transfer
Account, in order to elect one of the optional forms of payment under this
Section 7.3(a) the Participant must complete a valid waiver under
Section 7.3(b)(3) .  Notwithstanding anything in the Plan to the contrary, with
respect to distributions from a Participant’s Account invested in the Employer
Stock Fund, the Participant may elect in the manner required by the
Administrator to receive such distribution in Employer Stock to the extent so
invested.

 

Ovintiv U.S. Retirement Plan1/27/2020   26

--------------------------------------------------------------------------------

 

 

Transfer Account.  



Except as otherwise provided in Section 7.4(a), a Participant’s Account that
contains a Transfer Account will be distributed to the Participant in the normal
form of distribution described under Section 7.3(b)(1) or, in the payment form
described under Section 7.3(b)(2), or if the Participant makes a valid waiver
election pursuant to Section 7.3(b)(3)(C), then the Participant may elect one or
more of the optional forms of benefit available under Section 7.3(a).

 

(1)

Normal Form of Distribution:  Qualified Joint and Survivor Annuity.  The normal
form of distribution for a Participant who has a Transfer Account is a Qualified
Joint and Survivor Annuity.  The Administrator may, in its discretion,
distribute to the Participant an annuity contract purchased on behalf of the
Participant.

 

(2)

Qualified Optional Survivor Annuity.   A Participant who has a Transfer Account
may elect to receive a Qualified Optional Survivor Annuity in place of the
normal form of payment under Section 7.3(b)(1) without completing a waiver under
Section 7.3(b)(3).

 

(3)

Distribution Election; Waiver of Qualified Joint and Survivor Annuity.  A
Participant may elect to receive a distribution of his or her Transfer Account
at any time following the date the Participant separates from service with the
Employer, subject to the provisions of Section 7.4.  The Participant’s election
will be irrevocable.

 

(A)

Benefit Notice.  Not earlier than 180 days before the Participant’s Annuity
Starting Date, the Administrator will provide the Participant a written
explanation of the terms and conditions of the Qualified Joint and Survivor
Annuity; the optional methods of distribution available under the Plan,
including the material features and relative values of those methods; the
Participant’s right to defer distribution of his or her Account, if any; the
Participant’s right to make, and the effect of, an election to waive the
Qualified Joint and Survivor Annuity form of benefit; the rights of the
Participant’s Spouse regarding the waiver election; and the Participant’s right
to make, and the effect of, a revocation of a waiver election.  A Participant
may elect (with any applicable Spousal consent) to waive any requirement that
the written notice be provided at least 30 days before the Annuity Starting Date
if the distribution commences more than seven days after such notice is
provided.

 

(B)

Distribution in Accordance with Participant’s Election.  If a Participant makes
an election under this Section 7.3(b)(3), the Administrator will direct the
Trustee to distribute the Participant’s vested Account in accordance with that
election.  The Participant will make an election in such manner as approved by
the Administrator at any time before the Trustee otherwise would distribute a
Participant’s Account in accordance with the requirements of this Article 7.

 

Ovintiv U.S. Retirement Plan1/27/2020   27

--------------------------------------------------------------------------------

 

 

(C)

Waiver of Annuity.  A Participant may receive a distribution of his or her
vested Account without regard to the annuity provisions if the Participant’s
election effectively waives the Qualified Joint and Survivor Annuity.  A married
Participant’s waiver election is not valid unless:

 

(i)

the Participant’s Spouse (to whom the survivor annuity is payable under the
Qualified Joint and Survivor Annuity) has consented in writing to the waiver
election, the Spouse’s consent acknowledges the effect of the election, and a
notary public or the Administrator (or the Administrator’s representative)
witnesses the Spouse’s consent;

 

(ii)

the Spouse consents to the alternate form of distribution designated by the
Participant or to any change in that designated form of distribution; and

 

(iii)

the Spouse consents to the Participant’s designation of a Beneficiary other than
the Spouse or to any change in the Participant’s Beneficiary designation.

 

(D)

Exceptions to Spousal Consent.  The Administrator may accept as valid a waiver
election which does not satisfy the spousal consent requirements if the
Administrator establishes the Participant does not have a Spouse, the
Participant’s Spouse is not able to be located, the Participant is legally
separated or has been abandoned (within the meaning of applicable state law) and
the Participant has a court order to that effect, or other circumstances exist
under which the Secretary of the Treasury will excuse the consent requirement.

 

(E)

Scope of Spousal Consent.  The Spouse may execute a blanket consent to any form
of distribution designation made by the Participant, if the Spouse acknowledges
the right to limit that consent to a specific designation but, in writing,
waives that right.

 

(F)

Revocation of Waiver.  The Spouse’s consent to a waiver of the Qualified Joint
and Survivor Annuity is irrevocable, unless the Participant revokes the waiver
election.  A Participant is entitled to revoke a waiver of the Qualified Joint
and Survivor Annuity or to make a new waiver an unlimited number of times during
the election period.

7.4

Timing of Distribution.  

Except as otherwise provided in Schedule C to the Plan, the total amount that a
Participant is entitled to receive under this Article 7 will be distributed as
follows:

 

Amount Does Not Exceed the Cash-Out Limit.  



If the Participant’s vested Account balance as of the Participant’s severance
from employment does not exceed the Cash-

 

Ovintiv U.S. Retirement Plan1/27/2020   28

--------------------------------------------------------------------------------

 

Out Limit, the Administrator will direct the Trustee to distribute the vested
value directly to such Participant (or Beneficiary) without the consent of the
Participant as soon as administratively feasible after the Participant’s
severance from employment.

 

Amount Exceeds the Cash-Out Limit.  



If the Participant’s vested Account balance as of the Participant’s severance
from employment exceeds the Cash‑Out Limit, the Participant (or Beneficiary) may
elect to have the vested value paid to him or her as soon as administratively
feasible following the date selected by the Participant on an Application for
Benefits, but in no event later than the Participant’s Required Distribution
Date.  The form of payment will be one of the forms available under
Section 7.3.  Unless the Participant (or Beneficiary) elects otherwise (or is
deemed to elect to defer by a failure to elect distribution) and subject to
Section 7.6, the distribution of the Participant’s vested Account will commence
no later than the 60th day after the latest of the close of the Plan Year in
which the Participant separates from service with the Employer, attains Normal
Retirement Age, or reaches the 10th anniversary of the year in which the
Participant began participation in the Plan.  However, if the amount of the
distribution cannot be ascertained by the applicable distribution date or if it
is not possible to make such distribution because the Administrator is unable to
locate the Participant (or Beneficiary) after making reasonable efforts to do
so, in accordance with Regulation Section 1.401(a)-14(d), a payment retroactive
to such distribution date may be made no later than 60 days after the earliest
date on which the amount of such payment can be ascertained or the date on which
the Participant is located, whichever applies.

7.5

Notice.  

The Administrator will provide notice to the Participant not earlier than 180
days before the Participant’s distribution date.  The notice will explain the
optional methods of distribution from the Plan, including the material features
and relative values of those methods, the Participant’s right to defer
distribution until the Participant attains the Participant’s Required
Distribution Date, the consequences of the Participant’s failure to defer and
the Participant’s right to consider whether to elect a distribution for a period
of at least 30 days.  Such distribution may commence fewer than 30 days after
the benefit notice is given, provided that the Participant, after receiving the
notice, affirmatively elects a distribution.

7.6

Required Minimum Distributions.  

Notwithstanding anything herein to the contrary, all distributions under the
Plan must be made starting no later than the Required Distribution Date, and
determined and made in accordance with the requirements of Code
Section 401(a)(9) and Regulation Sections 1.401(a)(9)-1 through 1.401(a)(9)-9,
including the incidental death benefit requirement in Code
Section 401(a)(9)(G).  The requirements of Code Section 401(a)(9) and the
Regulations take precedence over any inconsistent provision in the Plan.

7.7

Death Benefits.  

 

 

In general.  



Except as otherwise provided in Section 7.7(b), the Participant’s Account will
be distributed to the Participant’s Beneficiary upon the Participant’s Death as
follows:

 

Ovintiv U.S. Retirement Plan1/27/2020   29

--------------------------------------------------------------------------------

 

 

(1)

Distribution to Beneficiary.  The value of the Death benefit will be determined
as of the Valuation Date coinciding with the distribution date (or if the
distribution date is not a Valuation Date, as of the immediately preceding
Valuation Date).  The Participant’s Beneficiary will be entitled to receive the
benefit determined as described in Section 7.2 and in a form that would have
been available to the Participant (had he or she terminated) under
Section 7.3.  

 

(2)

Required Timing of Distribution.  The amount to which a Beneficiary is entitled
under this Article 7 will be distributed to the Beneficiary as soon as
administratively feasible following the submission of an Application for
Benefits by the Beneficiary following the Participant’s Death, subject to the
automatic cash-out provisions of Section 7.4(a).  In no event will the Death
benefit commence later than the end of the Plan Year that includes the first
anniversary of the Participant’s Death; provided, however, in the case of a
spousal Beneficiary, the distribution date may be deferred until the end of the
Plan Year in which the Participant would have attained age 72 (70½ for Deaths
prior to January 1, 2020).  Notwithstanding the foregoing, the requirements of
Section 7.6 apply.

 

Transfer Account.  



A Participant’s Transfer Account will be distributed to the Participant’s
Beneficiary upon the Participant’s Death as provided under Sections 7.7(b)(1) or
7.7(b)(2), as applicable.

 

(1)

Unmarried Participants.  If an unmarried Participant dies, the Administrator
will direct the Trustee to distribute the nonforfeitable portion of the
Participant’s Transfer Account to the Participant’s Beneficiary.  

 

(A)

Account Does Not Exceed Cash-Out Limit.  If the Participant’s nonforfeitable
Account does not exceed the Cash-Out Limit, the Administrator will direct the
Trustee to make a single lump sum payment to the Participant’s Beneficiary.

 

(B)

Account Exceeds the Cash-Out Limit.  If the Participant’s nonforfeitable Account
exceeds the Cash-Out limit, the Participant’s nonforfeitable Transfer Account
will be payable to the Participant’s Beneficiary in the form elected by the
Beneficiary, which form will either be a single lump sum payment or annual
installments, at the time elected by the Beneficiary but in compliance with
Section 7.6.

 

(2)

Married Participants.  If a married Participant dies prior to the Participant’s
Annuity Starting Date, the Administrator will direct the Trustee to distribute
the nonforfeitable portion of the Participant’s Transfer Account to the
Participant’s Spouse in the form of a Qualified Preretirement Survivor Annuity,
unless the Participant has a valid waiver election in effect.  The Administrator
may, in its discretion, distribute to the Spouse such annuity contract purchased
on behalf of the Spouse.

 

Ovintiv U.S. Retirement Plan1/27/2020   30

--------------------------------------------------------------------------------

 

 

(A)

Account Does Not Exceed Cash-Out Limit.  If the Participant’s nonforfeitable
Account does not exceed the Cash-Out Limit:

 

(i)

The Administrator will direct the Trustee to make a single lump sum payment to
the Participant’s Spouse, the portion of the nonforfeitable Transfer Account
that would have otherwise been payable as a Qualified Preretirement Survivor
Annuity, in lieu of the Qualified Preretirement Survivor Annuity.

 

(ii)

The Administrator will direct the Trustee to make a single lump sum payment to
the Participant’s Beneficiary of the remaining portion of the Participant’s
nonforfeitable Transfer Account.

 

(B)

Account Exceeds Cash-Out Limit.  If the Participant’s nonforfeitable Account
exceeds the Cash-Out Limit:

 

(i)

The Participant’s Spouse will be entitled to elect to have the Trustee commence
distribution of the nonforfeitable Transfer Account in the form of a Qualified
Preretirement Survivor Annuity with respect to 50% of the participant’s
nonforfeitable Transfer Account, at any time following the date of the
Participant’s death, but not later than as required under Section 7.6.  The
Spouse will be entitled to elect a single lump sum payment or annual
installments (that satisfy any minimum distribution requirements under
Section 7.6) in lieu of the Qualified Preretirement Survivor Annuity.  In the
absence of an election by the Spouse, the Administrator will direct the Trustee
to distribute the Qualified Preretirement Survivor Annuity 60 days following the
close of the Plan Year in which the Participant’s death occurred.

 

(ii)

The portion of the Participant’s nonforfeitable Transfer Account not payable to
the Spouse as a Qualified Preretirement Survivor Annuity will be payable to the
Participant’s Beneficiary in the form elected by the Beneficiary, which form
will be either a single lump sum payment or annual installments, at the time
elected by the Beneficiary but in compliance with any minimum distribution
requirements under Section 7.6.

7.8

Determination of Beneficiary.  

Each Participant has the right to designate a Beneficiary in the manner
prescribed for such designation by the Administrator and in accordance with the
following rules:

 

Spouse as Beneficiary; Consent.  



In all cases, the Participant’s Beneficiary will be the Participant’s Spouse,
unless (1) the Beneficiary is otherwise determined pursuant

 

Ovintiv U.S. Retirement Plan1/27/2020   31

--------------------------------------------------------------------------------

 

to Section 7.8(d), or (2) the Participant elects to name a different Beneficiary
(or Beneficiaries) and the Participant’s Spouse consents to such election.  The
Spouse’s consent must be in writing, must acknowledge the effect of the
election, must be witnessed by a Plan representative or a notary public, and
must meet one of the following requirements:

 

(1)

the consent names a specific Beneficiary that cannot be changed without the
additional consent of the Spouse in a form meeting the requirements of this
Section 7.8;

 

(2)

the consent specifically provides that the Participant may change the
designation of a Beneficiary without any further consent by the Spouse, and the
Spouse acknowledges in the consent that the Spouse is giving up the right to
limit his or her consent to a specific Beneficiary; or

 

(3)

the consent specifically provides that the Participant may change the
designation of a Beneficiary, with such change being limited to a change among
certain Beneficiaries, without any further consent by the Spouse, and the Spouse
acknowledges in the consent that the Spouse is giving up the right to limit his
or her consent to a specific Beneficiary.

 

Exceptions.  



A Spouse’s consent will not be required if it is established to the satisfaction
of the Administrator that the required consent cannot be obtained because
(1) the Participant does not have a Spouse; (2) the Spouse cannot be located; or
(3) other circumstances exist under which the Secretary of the Treasury excuses
the consent requirement.  If the Spouse is not legally competent to give
consent, the Spouse’s legal guardian may give consent.  A valid election made by
the Participant may be revoked by the Participant in the manner required by the
Administrator without the consent of the Spouse at any time.  Any new election
must comply with the requirements of this Section 7.8.  A consent by a former
Spouse will not be applicable to a new Spouse.

 

Presumed Designation of Beneficiary.  



If there is no Beneficiary designated, no Beneficiary living at the time of a
Participant’s Death, or if a non-Spouse Beneficiary disclaims any benefit under
the Plan in the manner required by the Administrator, the Spouse is the
Beneficiary.  If there is no Spouse, or if the Spouse disclaims any benefit
under the Plan, the Beneficiary is, in the following order of priority;
provided, however, that with respect to (1) and (2), such individuals are then
living:  (1)  the Participant’s children (including adopted children), in equal
shares by right of representation (one share for each surviving child and one
share for each child who predeceases the Participant with living descendants);
(2)  the Participant’s surviving parents, in equal shares; and (3)  the
Participant’s estate.  The Administrator’s determination of the persons who
qualify as Beneficiaries under this Plan will be binding on all interested
parties.

 

Effect of Dissolution of Marriage.  



Dissolution of marriage terminates the Participant’s Beneficiary designation, or
presumed designation, of the Participant’s former Spouse as the Participant’s
Beneficiary.  

 

Ovintiv U.S. Retirement Plan1/27/2020   32

--------------------------------------------------------------------------------

 

 

(1)

If, prior to payment of benefits upon the Participant’s Death, documentation of
the Participant’s dissolution of marriage, as issued by a court of competent
jurisdiction, is received and accepted by the Administrator, the Participant’s
former Spouse will be deemed to have predeceased the Participant, and no heirs
or other Beneficiaries of the Participant’s former Spouse will receive benefits
as a Beneficiary, unless such heirs are specifically designated in the
Participant’s Beneficiary designation under the Plan.

 

(2)

Section 7.8(d)(1) will not apply if, prior to distribution of the vested portion
of the Participant’s Accounts, either of the following occurs:

 

(A)

The Participant completes a properly completed Beneficiary designation in the
manner required by the Administrator, dated after the date of the dissolution of
marriage that designates the Participant’s former Spouse as a Beneficiary.  

 

(B)

The Plan receives a Qualified Domestic Relations Order, as defined in
Section 7.10, directing that the Participant’s former Spouse be treated as the
Participant’s Spouse under the Plan.  

Any such payment will be a distribution for the account of such Participant and
the Participant’s Beneficiary and will, to the extent thereof, be a complete
discharge of any liability under the Plan to the Participant’s estate or any
beneficiary.  In the event of a dispute with respect to the determination of
Beneficiaries as a result of the operation of this Section 7.8(d), the
Administrator may solicit a court of competent jurisdiction for a determination
of a rightful beneficiary.  If such request is made to a court, the Trustee will
retain within the Plan or transfer to the court any portion of the Participant’s
Accounts in dispute until the rendering of a final determination by the
court.  The decision of the Administrator will be final and binding on all
interested parties, and the Administrator will be under no duty to investigate
further the intent of the Participant with respect to the designation of any
Beneficiary.

 

Governing Designation.  



The Beneficiary designation that the Participant completes and submits under the
Plan will apply with respect to all Accounts under the Plan maintained on behalf
of the Participant.  Each proper Beneficiary designation effectively revokes all
prior Beneficiary designations made by the same Participant.  No successor
Beneficiary designations made by a Beneficiary will be recognized under the
Plan.

 

Slayers.  



Notwithstanding anything in the Plan to the contrary, in the event that the
death of the Participant or any Beneficiary is the result of the criminal act
involving any other Beneficiary, such Beneficiary convicted of such criminal act
will not be entitled to receive any undistributed amounts credited to
Participant’s Account.

7.9

Rollover of Plan Distributions.  

Notwithstanding any provision of the Plan to the contrary that would limit a
Distributee’s election under this Section 7.9, a Distributee may elect to have
all or any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee.  The election regarding a
direct

 

Ovintiv U.S. Retirement Plan1/27/2020   33

--------------------------------------------------------------------------------

 

rollover will be made at the time and in the manner prescribed by the
Administrator.  The Administrator may restrict such direct rollovers to a
minimum amount, as determined by the Administrator in a uniform and
nondiscriminatory manner.  For purposes of this Section 7.9 only:

 

Distributee



means a Participant, former Participant, a Beneficiary of a Participant or
former Participant, or an “alternate payee” as defined under Code
Section 414(p).

 

Eligible Rollover Distribution



means any distribution of all or any portion of the balance to the credit of the
Distributee.  However, an Eligible Rollover Distribution does not
include:  (1) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s Beneficiary; (2) any distribution that
is one of a series of substantially equal periodic payments (not less frequently
than annually) made for a specified period of ten years or more; (3) any
distribution to the extent the distribution is required under Code
Section 401(a)(9); (4) any portion of any distribution that is not includible in
gross income, as determined without regard to the exclusion for net unrealized
appreciation of employer securities (except relating to designated Roth
contributions); (5) any amount that is distributed on account of hardship;
(6) corrective distributions; and (7) permissible withdrawals under Code Section
414(w).

 

Eligible Retirement Plan



means:  (1) an individual retirement account described in Code Section 408(a);
(2) an individual retirement annuity described in Code Section 408(b); (3) an
individual retirement plan described in Code Section 408A (for amounts that are
designated Roth contributions); (4) an annuity plan described in Code
Section 403(a); (5) a qualified trust described in Code Section 401(a); (6) an
annuity contract described in Code Section 403(b) and (7) an eligible plan under
Code Section 457(b) that is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from the Plan.  For a Distributee who is a non-Spouse Beneficiary, Eligible
Retirement Plan means only an arrangement described in item (1), (2), or (3)
that is treated as an inherited IRA pursuant to Code Section 402(c)(11).  With
respect to distribution of amounts that are designated Roth contributions, an
Eligible Retirement Plan means only an otherwise permitted plan that also
provides for Roth contributions and agrees to separately account for amounts
rolled over, including separately accounting for the portion of the distribution
that is includible in gross income and the portion of the distribution that is
not includible in the distribution.

7.10

Qualified Domestic Relations Orders.  

All rights and benefits, including elections, provided to a Participant in this
Plan will be subject to the rights afforded to any “alternate payee” under a
“qualified domestic relations order” (QDRO) as those terms are defined in Code
Section 414(p), provided, however, that such order meets the requirements of
Code Section 414(p).

 

Ovintiv U.S. Retirement Plan1/27/2020   34

--------------------------------------------------------------------------------

 

 

Determination of Qualification.  



The Administrator will establish reasonable written procedures to determine the
qualified status of domestic relations orders and to administer distributions
made thereunder in a manner consistent with the requirements of Code
Section 414(p).

 

Immediate Distribution.  



Notwithstanding any provision of this Plan to the contrary, the distribution of
all or the portion of a Participant’s vested Account that is assigned to an
alternate payee under a QDRO will commence as soon as administratively
practicable after the later of the following dates:  (1) the date on which the
Administrator determines that the domestic relations order pertaining to the
alternate payee is a QDRO, or (2) the date specified in the QDRO; provided,
however, that if the amount of the Participant’s vested Account to be
distributed to the alternate payee exceeds the Cash-Out Limit, the Administrator
will not, without the prior written consent of the alternate payee, commence the
distribution of the amount to be distributed to the alternate payee prior to the
Participant’s “earliest retirement age” as that term is defined in Code
Section 414(p)(4).

 

Fees or Expenses.  



Fees or expenses incurred by the Plan in the course of determining whether a
domestic relations order is a QDRO and in the administration of distributions
made pursuant to a QDRO will be allocated to the Account of the Participant
prior to segregation of any portion of the benefits on behalf of the alternate
payee, and will be applied proportionately to the benefits allocated between the
Participant and the alternate payee unless the QDRO provides for a different
application.

Distributions made pursuant to this Section 7.10 will completely discharge the
Plan of its obligations with respect to the Participant and each alternate payee
to the extent of any such distributions.

*  *  *  *  End of Article 7  *  *  *  *

 

Ovintiv U.S. Retirement Plan1/27/2020   35

--------------------------------------------------------------------------------

 

Article 8.
Loans; Hardship and in-service withdrawals

8.1

Participant Loans.  

The Administrator may adopt a loan policy pursuant to which a Participant may
request a loan and the Trustee may make such a loan. Any loan policy must comply
with the loan provisions of Code Sections 72(p) and 4975(d)(1).  Loans are not
available from the Transfer Account.

8.2

In-Service Withdrawals.  

Except as otherwise provided in Schedule C, a Participant may request an
in-service withdrawal as provided in this Section 8.2.  A Participant’s request
for an in-service withdrawal must be filed in the manner required by the
Administrator.  The Administrator will thereafter notify the Trustee of the
total dollar amount to be withdrawn, and the Trustee will disburse the withdrawn
amount, less any required tax withholding amount, directly to the Participant as
soon as administratively feasible following receipt of such notice.  All
in-service withdrawals will be made in accordance with the administrative rules
and procedures as adopted by the Administrator.

 

Age 59½ Withdrawal.  



A Participant who has attained age 59½ and who is then employed by the Employer
is permitted to withdraw all or a portion of the Participant’s vested Account
(other than the Participant’s Transfer Account).

 

Withdrawal from Rollover Account.  



A Participant who is employed by the Employer is permitted to withdraw all or a
portion of the Participant’s Rollover Account.

 

Withdrawal from After-Tax Account.  



A Participant who is employed by the Employer and who has after-tax
contributions that were transferred into the Plan from another plan pursuant to
a plan merger or transfer of assets, is permitted to withdraw all or a portion
of the Participant’s after-tax account.

 

Deemed Severance Distribution.  



A Participant who is called to active military duty and who is otherwise
eligible, is entitled to an in-service withdrawal of his or her Deferral Account
in the form of a deemed severance distribution as defined in Code Section
414(u)(12).

 

Qualified Reservist Distribution.  



A Participant who is called to active military duty and who is otherwise
eligible, is entitled to an in-service withdrawal of his or her Deferral Account
in the form of a Qualified Reservist Distribution as defined in Code Section
72(t)(2)(G)(iii).

 

Transfer Account.  



A Participant who has attained Normal Retirement Age and who is then employed by
the Employer is permitted to withdraw all or a portion of the Participant’s
vested Transfer Account.

8.3

Hardship Withdrawals.  

In accordance with the limitations of this Section 8.3 and such other rules and
restrictions imposed by the Administrator, prior to a Participant’s attainment
of age 59½, a Participant will be permitted to withdraw for reasons of hardship
all or a portion of the Participant’s previously undistributed Deferral Account,
Qualified Nonelective Contribution Account, Qualified Matching Contribution
Account and Safe Harbor Matching

 

Ovintiv U.S. Retirement Plan1/27/2020   36

--------------------------------------------------------------------------------

 

Contribution Account, including earnings on all such accounts (other than the
portion of the Account used as security for a Plan loan) if the withdrawal is
made on account of an immediate and heavy financial need of the Participant and
the distribution is necessary to satisfy that financial need.  The Administrator
will direct the Trustee to make the hardship distribution as soon as
administratively practicable after the Participant makes a valid request for the
hardship withdrawal in the manner required by the Administrator.

 

Immediate and Heavy Financial Need.  



A distribution will be deemed to be necessary to satisfy the immediate and heavy
financial need of the Participant only if the distribution is made on account of
any one of the following:

 

(1)

expenses for medical care, or to obtain such medical care, for the Participant,
the Participant’s Spouse, the Participant’s dependents (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)),
or the Participant’s Beneficiary that would be deductible under Code
Section 213(d) (determined without regard to whether the expenses exceed 7.5% of
adjusted gross income);

 

(2)

payments for tuition, related educational fees and room and board expenses, for
the next 12 months of post-secondary education for the Participant, the
Participant’s Spouse, children, dependents (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)), or
Beneficiary;

 

(3)

costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

 

(4)

payments needed to prevent either the eviction of the Participant from the
Participant’s principal residence or the foreclosure on the mortgage of the
Participant’s principal residence;

 

(5)

payments for burial or funeral expenses of the Participant’s deceased parent,
Spouse, children, dependents (as defined in Code Section 152, without regard to
Code Section 152(d)(1)(B)), or Beneficiary;

 

(6)

expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income), and
for taxable years beginning on or after January 1, 2018, without regard to Code
Section 165(h)(5); or

 

(7)

expenses and losses (including loss of income) incurred by the Participant on
account of a disaster declared by the Federal Emergency Management Agency
(“FEMA”) under the Robert T. Stafford Disaster Relief and Emergency Assistance
Act, provided that the Participant’s principal residence or principal place of
employment at the time of the disaster is located in the area designated by FEMA
as eligible for assistance with respect to the disaster; or

 

Ovintiv U.S. Retirement Plan1/27/2020   37

--------------------------------------------------------------------------------

 

 

(8)

such other reasons as deemed by the Regulations to satisfy an immediate and
heavy financial need of the Participant under the “safe harbor” standard.

 

Satisfaction of Need.  



Any hardship withdrawal from the Plan will be deemed to meet the requirement
that the distribution is necessary to satisfy that financial need if:

 

(1)

the amount of the hardship withdrawal does not exceed the amount of the
immediate and heavy financial need of the Participant (including any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution);

 

(2)

for hardship withdrawals made prior to July 1, 2019, the Participant obtains all
other distributions and all nontaxable loans available under all plans of the
Employer before receiving a hardship withdrawal;

 

(3)

for hardship withdrawals made on or after July 1, 2019, the Participant obtains
all other distributions except nontaxable loans available under all plans of the
Employer before receiving a hardship withdrawal;

 

(4)

for hardship withdrawals made prior to July 1, 2019, the Participant’s Deferral
Contributions and any other employee contributions to all deferred compensation
plans of the Employer are suspended for six months following the date the
Participant receives the hardship withdrawal and requires an affirmative
Participant election in order to be reinstated thereafter.  Notwithstanding the
foregoing, effective July 1, 2019, any Participant in the midst of such a
six-month hardship suspension will have the suspension lifted effective
immediately, and such Participant may make an affirmative election to reinstate
deferrals at any time; and

 

(5)

for hardship withdrawals made on or after January 1, 2020, the Participant
represents in writing (which may be electronic) that the Participant has
insufficient cash or other liquid assets to satisfy the need.

*  *  *  *  End of Article 8  *  *  *  *

 

Ovintiv U.S. Retirement Plan1/27/2020   38

--------------------------------------------------------------------------------

 

Article 9.
application for benefits

9.1

Applying for Benefits.  

A Participant may request a distribution by submitting a properly completed
Application for Benefits.  The Administrator will establish such additional
rules and procedures that it determines to be necessary or appropriate for the
proper payment of Plan benefits.

9.2

Denial of Benefits.  

The following claims procedures are generally applicable to claims filed under
the Plan.  To the extent required by law and to the extent the Administrator is
ruling on a claim for benefits on account of a Disability, the Plan will follow,
with respect to that claim, claims procedures required by law for plans
providing disability benefits.

 

General Procedures.  



 

 

(1)

Filing a Claim.  All claims must be filed in writing by the Participant,
Beneficiary or the authorized representative of the claimant (any of these, the
“claimant”) by completing the procedures that the Administrator requires.  The
procedures will be reasonable and may include the completion of forms and the
submission of documents and additional information.  For purposes of this
Section 9.2, a request for a Plan loan or an in-service withdrawal will be
considered a claim.

 

(2)

Review of Claim.  The Administrator will review all materials and decide whether
to approve or deny the claim.  If a claim is denied in whole or in part, the
Administrator will provide written notice of denial to the claimant within a
reasonable period of time no later than 90 days after the Administrator receives
the claim, unless special circumstances require an extension of time for
processing the claim.  If an extension is required, the Administrator will
notify the claimant in writing before the end of the 90-day period and indicate
the special circumstances requiring an extension of time and the date by which
the Administrator expects to render a decision on the claim.  The extension will
not exceed an additional 90 days.  The notice of denial must be written in a
manner calculated to be understood by the claimant and must include the
following:

 

(A)

the specific reason(s) for the adverse determination;

 

(B)

specific references to pertinent Plan provisions on which the adverse
determination is based;

 

(C)

a description of any additional material or information necessary for the
claimant to perfect his or her claim and the reason why such material or
information is necessary; and

 

(D)

a description of the Plan’s review procedures and time limits applicable to such
procedures, including a statement of the claimant’s

 

Ovintiv U.S. Retirement Plan1/27/2020   39

--------------------------------------------------------------------------------

 

 

right to bring a civil action under ERISA Section 502(a) following an adverse
determination on review.

 

(3)

Appeal Process.  If the claimant wishes a review of the denied claim, the
claimant will be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits.  The claimant may submit to the Administrator in
writing any issues, documents, records, comments or other information the
claimant may have regarding his or her claim for benefits under the Plan.  Such
request for an appeal must be made by the claimant in writing within 60 days
after receipt of notice that the claim has been denied by the Administrator.

A document, record or other information will be considered “relevant” to a claim
if such document, record or other information (A) was relied upon in making the
benefit determination, (B) was submitted, considered or generated in the course
of making the benefit determination, without regard to whether such document,
record or other information was relied upon in making the benefit determination,
or (C) demonstrates compliance with the administrative processes and safeguards
required pursuant to ensure and to verify that benefit claim determinations are
made in accordance with the Plan and that, where appropriate, the Plan
provisions have been applied consistently with respect to similarly situated
claimants.

 

(4)

Review of Appeal.  The Administrator will make its decision on review solely on
the basis of the written record, including documents and written materials
submitted by the claimant.  The Administrator will make a decision on the review
within a reasonable period of time, not later than 60 days after the
Administrator receives the claimant’s written request for review unless special
circumstances require additional time for review of the claim.  If an extension
is required, the Administrator will notify the claimant in writing before the
end of the 60-day period and indicate the special circumstances requiring an
extension of time and the date by which the Administrator expects to render a
decision on the claim.  The extension will not exceed an additional 60
days.  The decision on review will be written in a manner calculated to be
understood by the claimant.  If the claim is denied, the written notice will
include the following:

 

(A)

the specific reason(s) for the adverse determination;

 

(B)

specific references to pertinent Plan provisions on which the adverse
determination is based;

 

(C)

a statement that the claimant will be entitled, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits (as “relevant” is
defined in this Section 9.2); and

 

Ovintiv U.S. Retirement Plan1/27/2020   40

--------------------------------------------------------------------------------

 

 

(D)

a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Administrator’s Full Discretion.  



The Administrator and its designated claims administrator and appeals
administrator, if any, have full discretion and power to decide all claims and
reviews of denied claims, including determining eligibility, status and the
rights of all individuals under the Plan and construing any and all terms of the
Plan.  Following the approval of a claim for benefits, the Administrator has the
authority to construe and administer the Plan in a manner that is consistent
with the payment of benefits in accordance with the approved claim.

 

Electronic Notification.  



Any notification from the Administrator, claims administrator or appeals
administrator to the claimant under this Section 9.2 may be made electronically,
provided that such notification complies with Department of Labor Regulation
Sections 2520.104b-1(c)(1)(i), (iii), and (iv).

9.3

Exhaustion of Remedies; Limitation of Actions.  

In the event of any dispute over benefits under this Plan, all remedies
available to the disputing individual under this Article 9 must be exhausted
before legal recourse of any type is sought.  No legal action at law or in
equity may be filed against the Plan, the Sponsor, any Participating Employer,
the Administrator or its delegate relating to any dispute over benefits under
this Plan more than 180 days after the date of the Administrator’s (or its
delegate’s) final determination under the claims review process described in
this Article 9.

*  *  *  *  End of Article 9  *  *  *  *

 

Ovintiv U.S. Retirement Plan1/27/2020   41

--------------------------------------------------------------------------------

 

Article 10.
administration of the plan

10.1

Administrator.  

The Administrator will supervise and administer the operation of this Plan and
has all powers necessary to accomplish that purpose, including the power to make
rules and regulations pertaining to the administration of this Plan.  The
Sponsor has designated the Committee to act as the Administrator.  Any member of
the Committee may resign by delivering written notice to the Sponsor.  Until
such time as the Sponsor has appointed the members of the Committee, or in the
event that all Committee members have resigned, the Sponsor will serve as the
Administrator.  An Employee will be deemed to have resigned as Administrator or
as a member of the Administrator upon separation from service with the
Employer.  Vacancies due to resignation, death, removal, or other causes will be
filled by the Sponsor.  The Sponsor is entitled to remove the Administrator at
any time, with or without cause.

10.2

Organization and Procedures.  

The Committee is established and organized in accordance with its mandate or
charter and must follow such procedures as outlined in the mandate or charter.

10.3

Powers and Duties.  

The Committee administers the Plan in accordance with its terms, and has all
powers necessary to carry out the provisions of the Plan not otherwise reserved
to the Sponsor or the Trustee.  Not in limitation, but in amplification of the
powers and duties specified in this Plan, and in accordance with its mandate or
charter, the Committee has the power and duty, in the Committee’s full and
complete discretion, to:

 

(a)

Appoint subcommittees with such powers, whether discretionary or otherwise, as
the Committee determines, consistent with the terms of the Plan.

 

(b)

Authorize or delegate its authority to one or more members of the Committee, an
employee or any agent to execute or deliver any instrument or make any payment
on behalf of the Committee.

 

(c)

Interpret the provisions of the Plan in the Committee’s total and complete
discretion.  The Committee will be the sole judge of the standard of proof
required in any case and the application and interpretation of the Plan, and
decisions of the Committee are final and binding on all parties.  All questions
or controversies of whatsoever character arising in any manner or between any
parties or persons in connection with the Plan or its operation, whether as to
any claim or appeal for benefits as to the construction of the language of the
Plan or any rules and regulations adopted by the Committee, or as to any
writing, decision, instrument or account in connection with the operation of the
Plan, will be submitted to the Committee for decision.  Any decision by the
Committee on appeal of a denied claim is binding on all persons dealing with the
Plan or claiming any benefit hereunder, except to the extent such decision may
be determined to be arbitrary or capricious by a court having jurisdiction over
such matter.

 

(d)

Develop and maintain an investment policy for the purposes of the
following:  defining and assigning the responsibilities of all involved parties;
establishing and

 

Ovintiv U.S. Retirement Plan1/27/2020   42

--------------------------------------------------------------------------------

 

 

communicating to all involved parties the objectives for establishing an
investment program suitable to the long-term goals and investment objectives of
the Plan; formulating policies for selecting investment management and
investment accounts within the investment program; and establishing objectives
for prudently monitoring and evaluating the performance of the investment
program.

 

(e)

Adopt and enforce the rules and procedures and to designate the manner for
Participants to make elections, all as are necessary for the operation and
administration of the Plan and consistent with its provisions.  When designating
procedures, the Committee will consider all of the substantive legal
requirements, such as requirements that an election be “in writing,” and will
designate procedures reasonably calculated to satisfy such requirements.

 

(f)

Determine all questions relating to eligibility, benefits and other rights of
employees, Participants and beneficiaries under the Plan.

 

(g)

Keep all records necessary for the operation and administration of the Plan, to
the extent such records are not kept by the Trustee, or to require its delegates
or designates to keep records with respect to the authorities and
responsibilities delegated to such.

 

(h)

To cause the Plan to be in compliance with all reporting and disclosure
obligations under Part 1 of Title I of ERISA.

 

(i)

To perform due diligence as necessary and appropriate with respect to
transactions involving the Plan.

 

(j)

To appoint one or more persons or entities to be investment managers (as defined
in Section 3(3)) of ERISA) with respect to part or all of the Trust Fund, by
notifying the Trustee in writing of the appointment of any such investment
manager and of the part of the Trust Fund which the investment manager will
manage, and to remove an investment manager at any time, for any reason, by
written notice to the investment manager and the Trustee.

 

(k)

Delegate or employ agents, advisers and counsel (who may also be persons
employed by the Employer), direct them to exercise the powers of the Committee
and monitor their continued performance and, as the Committee deems appropriate,
terminate the services of such agents, advisers and counsel.

10.4

Consultation with Agents.  

The Administrator has the right to employ such agents, clerical, accounting and
other services, and such lawyers and accountants as may be necessary for the
purpose of administering the Plan.  The Administrator has the right to employ
the Trustee to perform recordkeeping and such other services on behalf of the
Plan.  Such costs may be paid for out of the assets of the Plan and will in such
case constitute an operating expense of the Plan.

10.5

Finality of Action.  

All acts and determinations of the Administrator are binding and conclusive upon
Participants, Beneficiaries, Employees, and the Trustee.  The Employer may

 

Ovintiv U.S. Retirement Plan1/27/2020   43

--------------------------------------------------------------------------------

 

deem its records conclusively to be correct as to the matters reflected therein
with respect to information furnished by an Employee.

10.6

Indemnification.  

To the extent permitted by ERISA, the Employer agrees to indemnify and defend to
the fullest extent permitted by law all persons who are, were, or may be
employees of the Employer or members of the Committee, subject to the provisions
of the Committee’s mandate or charter and any separate applicable
indemnification agreement.

10.7

Payment of Plan Expenses.

 

 

General Rule.  



No employee will be compensated for services performed in connection with the
administration of the Plan.  However, all reasonable expenses of employees
incurred in connection with the administration of the Plan will be paid from the
Trust Fund unless otherwise paid by the Employer.  Until otherwise paid, the
Trust Fund will at all times be liable for the payment of all administrative
expenses, and the election of the Employer to pay any such expense will not be
construed as creating any such liability on the part of the Employer.

 

Charges to Participant Accounts.  



The Administrator may, except as prohibited by applicable law, charge a
Participant’s Account for any reasonable Plan expenses directly related to that
Account, including, but not limited to the following categories of fees or
expenses:  distribution, loan, acceptance of rollover, QDRO, “lost participant”
search, account maintenance, brokerage accounts investment management and
benefit calculations.  The Administrator may charge a Participant’s Account for
the reasonable expenses incurred in connection with the maintenance of or a
distribution from that Account even if the charging of such expenses would
result in the elimination of the Participant’s Account or in the Participant’s
not receiving an actual distribution.  However, if the actual Account expenses
exceed the Participant’s Account balance, the Administrator will not charge the
Participant outside of the Plan for such excess expenses.  The Administrator may
charge reasonable Plan expenses to the Accounts of Participants who are no
longer employed with the Employer, even if the Administrator does not charge
Plan expenses to the Accounts of Participants who are currently employed with
the Employer, provided it is done in a uniform and nondiscriminatory manner.

*  *  *  *  End of Article 10  *  *  *  *

 

Ovintiv U.S. Retirement Plan1/27/2020   44

--------------------------------------------------------------------------------

 

Article 11.
the trust fund

11.1

The Trustee.

The Sponsor will select a Trustee to hold, invest and distribute any assets of
the Plan which are held in the Trust Fund in accordance with the terms of the
Trust Agreement which will be executed by the Sponsor and the Trustee under such
terms and conditions, not in contravention of the provisions of this Plan, as
the Sponsor and Trustee may elect.  The fiduciary responsibilities of the
Trustee will be as set forth in the Trust Agreement entered into by and between
the Sponsor and the Trustee.  The Sponsor from time to time may change the
Trustee and the Trust Agreement, provided that no amendment which affects the
duties or responsibilities of the Trustee will be effective without the consent
of the Trustee.

11.2

The Trust Fund.  

The Trust Fund will be used only to pay benefits as provided in the Plan and
such other payments as directed by the Administrator.  All reasonable and
necessary expenses incurred in the administration of the Plan and Trust Fund
will be paid from the Trust Fund to the extent that such costs and expenses are
not paid by the Employer.

11.3

Reversion of Assets.  

Except as provided by the terms of this Section 11.3, no assets of the Trust
Fund will ever revert to, or be used or enjoyed by, the Employer or any
successor of the Employer, nor will any such funds or assets ever be used other
than for the benefit of Participants or Beneficiaries.  Exceptions are as
follows:

 

Mistake of Fact.  



In the event the Administrator determines that the Employer has contributed any
amount under Article 3 to the Trustee by mistake of fact, the Administrator will
direct the Trustee in writing to return to the Employer, within one year after
the payment of the contribution, the lesser of the amount actually contributed
by such mistake of fact or its then current value.

 

Deductibility.  



All contributions hereunder are made on the condition that they are deductible
under Code Section 404.  If the Internal Revenue Service determines that any
portion of the Employer’s contributions under Article 3 for a Plan Year is not
deductible, to the extent that the deduction is disallowed, the Administrator
will direct the Trustee to return the lesser of such amount or its then current
value to the Employer within one year following the disallowance of the
deduction.

 

Termination.  



Upon termination of the Plan after satisfaction of all fixed and contingent
liabilities or obligations to persons entitled to benefits upon termination of
the Plan, any fund or property remaining in the Trust Fund will revert to the
Employer, provided such reversion does not contravene any provision of law.

*  *  *  *  End of Article 11  *  *  *  *

 

Ovintiv U.S. Retirement Plan1/27/2020   45

--------------------------------------------------------------------------------

 

Article 12.
plan fiduciaries

12.1

Fiduciaries.  

The named fiduciary with respect to the Plan and Trust Agreement will be the
Administrator.  The Trustee will be a Plan fiduciary with respect to the Plan
and Trust Agreement to the extent the Trustee exercises discretionary authority,
responsibility or control with respect to management of the Plan or Plan assets
or administration of the Plan.  Any Investment Manager will be a Plan fiduciary
with respect to the Plan and Trust Agreement, but will not be a named
fiduciary.  The fiduciaries of this Plan and Trust Agreement will have only
those powers, duties, responsibilities and obligations as are specifically
provided for by the Plan and Trust Agreement.

12.2

Fiduciary Responsibilities.  

 

 

Administrator.  



The Administrator has responsibility and authority to control the operation and
administration of the Plan and as further set forth in Article 12.

 

Trustee.  



The Trustee will hold the assets of the Trust Fund in trust and will be
responsible for all functions specifically assigned to it by the Plan and Trust
Agreement.  The Trustee has exclusive responsibility for the management and
control of that portion, if any, of the Trust Fund which is not made subject to
the management and control of an Investment Manager, a Participant or the
Administrator.  The Trustee has no other responsibilities unless otherwise
provided in the Trust Agreement.  To the extent that the Trust Fund or any
portion thereof is subject to the management and control of an Investment
Manager or the Administrator, the Trustee (1) will not have exclusive management
and control over the Trust Fund, (2) will not invest or otherwise manage and
control that portion of the Trust Fund, and (3) will take investment action only
upon the instructions of such Investment Manager or the Administrator properly
given as herein provided.  Purchase and sale orders may be placed by such
Investment Manager directly with brokers and dealers without the intervention of
the Trustee and, in such event, the Trustee’s sole obligation will be to make
payment for purchased securities and deliver those that have been sold when
advised of the transaction.  The Trustee has no liability to any person for any
action taken or omitted in accordance with any directions given by such
Investment Manager herein, or for the failure of such Investment Manager to give
such directions.

 

Sponsor.  



The Sponsor will be responsible for all functions assigned or reserved to it
under the Plan and Trust Agreement.  Any authority so assigned or reserved to
the Sponsor will be exercised by resolution of its duly authorized governing
body, and will become effective with respect to the Trustee only with its
consent and upon written notice to the Trustee.  By way of illustration, and not
by limitation, the Sponsor will have authority and responsibility for (1) the
designation of named fiduciaries, (2) the appointment, removal and replacement
of the Trustee, and (3) the exercise of all fiduciary functions provided in the
Plan and Trust Agreement or necessary to the operation of the Plan, except such
functions as are assigned to other named fiduciaries or to an Investment
Manager.  Not as Plan fiduciary, but rather as “settlor” of the Plan, by way of
illustration, and not by limitation, the Sponsor will

 

Ovintiv U.S. Retirement Plan1/27/2020   46

--------------------------------------------------------------------------------

 

have authority and responsibility for the design of the Plan, the qualification
under applicable law of the Plan and Trust Agreement, and any amendments
thereto, and the funding of the Plan with respect to its Employees.

This Section 12.2 is intended to allocate to each fiduciary the individual
responsibility for the prudent execution of the functions assigned to it, and
none of such responsibilities or any other responsibilities will be shared by
two or more of such fiduciaries unless such sharing is provided by a specific
provision of the Plan and Trust Agreement.  Whenever one fiduciary is required
to follow the directions of another fiduciary, the two fiduciaries will not be
deemed to have been assigned a shared responsibility, but the responsibility of
the fiduciary giving the directions will be deemed the fiduciary’s sole
responsibility, and the responsibility of the fiduciary receiving those
directions will be to follow them insofar as such instructions are on their face
proper under applicable law.  A fiduciary may employ one or more persons to
render advice concerning responsibility such fiduciary has been allocated under
the Plan and Trust Agreement.  To the extent that fiduciary responsibilities are
so allocated to an Investment Manager, such responsibilities are so allocated
solely to such Investment Manager alone, to be exercised by such Investment
Manager alone and not in conjunction with any fiduciary, and the Trustee is
under no obligation to manage any asset of the Trust Fund that is subject to the
management of such Investment Manager.

12.3

Investment Managers.  

The Administrator may appoint a qualified Investment Manager to manage any
portion or all of the assets of the Trust Fund.  For the purpose of this Plan
and Trust Agreement, a qualified Investment Manager means an individual, firm or
corporation that has been so appointed to serve as Investment Manager hereunder
and that is and has acknowledged in writing that it is (a) a fiduciary with
respect to the Plan, (b) bonded as required by ERISA, and (c) is registered as
an investment adviser under the Investment Advisers Act of 1940, but excluding
any investment adviser described in ERISA Section 3(38)(B)(ii), or an investment
adviser described in ERISA Section 3(38)(B)(ii), or a bank as defined in the
Investment Advisers Act of 1940, or an insurance company qualified to manage or
dispose of assets of pension plans and licensed to conduct business in more than
one state.  Any Investment Manager so appointed will have sole responsibility
for the investment of the portion of the Trust Fund to be managed and controlled
by such Investment Manager.

*  *  *  *  End of Article 12  *  *  *  *

 

Ovintiv U.S. Retirement Plan1/27/2020   47

--------------------------------------------------------------------------------

 

Article 13.
amendment, termination and merger

13.1

Plan Amendment.

 

 

Power to Amend.  



The Sponsor may amend the Plan at any time and from time to time.  In addition,
the Committee may amend the Plan at any time and from time to time if such
amendment is for any necessary or appropriate clerical changes to Plan
documentation, or to add new Participating Employers to the Plan under
Section 15.4.  The attached Schedules to the Plan may be updated without formal
amendment.  Any amendment may be made retroactively effective to the extent
permitted by applicable law.

 

Limitation to Scope of Amendments.  



Except to the extent required to qualify this Plan and the Trust Agreement under
Code Sections 401(a) and 501, or as a condition of continued qualification
thereunder, no amendment will be made which would have any of the following
effects:

 

(1)

deprive any Participant or Beneficiary of the right to receive any benefits
attributable to service before the amendment to which such individual may be
entitled; or

 

(2)

except as provided in Article 11, permit any part of the Trust Fund to revert to
the Employer or permit any part of the Trust Fund, other than such part as may
be required to pay taxes or administration expenses, to be used for or diverted
for any purpose other than the exclusive benefit of Participants or their
Beneficiaries.

13.2

Vesting Amendments.  

In the event the Sponsor adopts an amendment changing the vesting schedule
described in the Plan, or any other amendment that directly or indirectly
affects the computation of a Participant’s vested Account, any Participant who
has completed at least three Years of Service may elect to have the
Participant’s vested Account determined in accordance with the vesting schedule
in effect immediately prior to the effective date of the
amendment.  Notwithstanding the preceding sentence, no election need be provided
for any Participant whose vested Account under the Plan, as amended, at any time
cannot be less than such Account determined without regard to such
amendment.  Such election must be in writing and be filed with the Administrator
by the latest of (a) 60 days after the amendment is adopted, (b) 60 days after
the amendment becomes effective, or (c) 60 days after written notice of the
amendment is issued to the Participant by the Administrator.  The Participant
must have completed the required three Years of Service by the latest date on
which an election may be filed hereunder.  Notwithstanding anything in the Plan
to the contrary, the vested portion of a Participant’s Accounts will be at least
equal to the portion the Participant would have been entitled had the
Participant ceased to be an Employee immediately prior to the date such
amendment is adopted or the effective date of such amendment, whichever is
later.




 

Ovintiv U.S. Retirement Plan1/27/2020   48

--------------------------------------------------------------------------------

 

13.3

Plan Termination.  

 

 

Sponsor Rights.  



Although the Sponsor expects to continue the Plan and the contributions to the
Trust Fund indefinitely, the Sponsor may terminate the Plan and all further
contributions to the Trust Fund for any reason and at any time.  

 

No Liability for Future Contributions.  



Although each contributing Employer expects to continue the Plan and the
contributions to the Trust Fund indefinitely, the Employer may, with respect to
its Employees, terminate the Plan and all further contributions to the Trust
Fund for any reason and at any time.  The liability of the Employer to
contribute to the Trust Fund will automatically terminate upon its being legally
dissolved.  Any such termination of the Plan by a contributing Employer will not
affect the continuation of the Plan by any other contributing Employer.

 

Partial Termination, Vesting.  



In the event of the partial termination of the Plan, the rights of each
Participant affected by such termination to the amounts credited to the
Participant’s Account as of the date of such termination will be vested.  Such
amounts will be distributed in accordance with the provisions of this Plan.

 

Trust Fund, Vesting and Distribution.  



Upon the termination of the Plan or the complete discontinuance of contributions
to the Trust Fund, the Administrator will notify the Trustee of such event in
writing.  The Trust Fund will continue until all funds are distributed in
accordance with the terms of the Plan.  All provisions of the Plan and Trust
Agreement will remain in force, other than the provisions relating to Employer
contributions, until all funds are distributed from the Trust Fund.  Each
affected Participant will be fully vested in the Participant’s Account as of the
date of such termination or discontinuance.  Anything herein to the contrary
notwithstanding, the Trustee and the Administrator may, at any time after the
Plan has been completely terminated, terminate the Trust Fund.  Upon termination
of the Trust Fund, the amount credited to the Account of each Participant and
Beneficiary will be distributed to the individual absolutely and free of trust
or transferred to another plan maintained by the Employer’s Affiliated Group.

 

Allocation of Suspense Account.  



Any funds held in the Suspense Account at the time of the termination of the
Plan or discontinuance of contributions will be allocated among the Participants
for whom an Account is being held in the manner set forth in Section 5.3 to the
extent such allocation does not exceed the limits of Article 6.

 

Trustee Fees.  



The Trustee’s fees and expenses of administering the Trust Fund and other
expenses incident to the termination and distribution of the Trust Fund incurred
after the termination of this Plan and the Trust Agreement will be paid from the
Trust Fund unless otherwise paid by the Employer.  Until otherwise paid, the
Trust Fund will at all times remain solely liable for the payment of all fees
and expenses incident to the termination.




 

Ovintiv U.S. Retirement Plan1/27/2020   49

--------------------------------------------------------------------------------

 

13.4

Plan Merger or Transfer of Assets.  

 

 

Transfer of Assets.  



This Plan will not be merged into, or consolidated with, nor will any assets or
liabilities be transferred to, any pension or retirement plan under
circumstances resulting in a transfer of assets or liabilities from this Plan to
any other plan unless immediately after any such merger, consolidation or
transfer each Participant would (if the Plan then terminated) receive a benefit
after the merger, consolidation or transfer that would be equal to or greater
than the benefit the Participant would have been entitled to receive immediately
before such merger, consolidation or transfer (if the Plan had then
terminated).  Subject to the foregoing and the applicable requirements of Code
Section 411(d)(6), the Administrator may, in its discretion, direct the Trustee
to (1) transfer all or a specified portion of the Trust Fund to any other trust
forming part of another qualified plan, or (2) accept a transfer to the Trust
Fund of all or a specified portion of the assets of a trust forming part of
another qualified plan.  Any transfer of assets to another trust will be in
complete satisfaction of all liabilities relating to the amounts so transferred.

 

Distributions.  



Subject to an election by the Administrator to transfer the Accounts of any
affected Participant to another trust forming part of a qualified plan as
provided in Section 13.4(a), the Administrator may, in its discretion, permit in
a uniform and nondiscriminatory manner the Accounts of affected Participants to
be distributed, with the Participant’s consent as provided in Article 7, in a
lump sum in connection with a corporate transaction that results in the
Participant’s “severance from employment” as permitted in accordance with Code
Section 401(k).

*  *  *  *  End of Article 13  *  *  *  *




 

Ovintiv U.S. Retirement Plan1/27/2020   50

--------------------------------------------------------------------------------

 

Article 14.
Top Heavy Provisions

14.1

Top-Heavy Definitions.  

For purposes of this Article 14, the following terms have the following
meanings.

 

Determination Date



means the last day of the preceding Plan Year or, in the case of the first Plan
Year, the last day of such Plan Year.

 

Key Employee



means any Participant who, at any time during the Plan Year, has been (1) an
officer of the Employer having Testing Compensation greater than 50% of the
amount in effect under Code Section 415(b)(1)(A); (2) a 5% owner of the
Employer; or (3) a 1% owner of the Employer having Testing Compensation from the
Employer of more than $150,000 without application of the Code
Section 401(a)(17) limitation.  The determination of who is a Key Employee will
be made in accordance with Code Section 416(i)(1) and related Regulations.  No
more than 50 Employees, or, if lesser, the greater of three Employees or 10% of
the Employees, will be treated as officers.

 

Non-Key Employee



means any Participant who is an Employee on the last day of the Plan Year and
who is not a Key Employee, regardless of the Hours of Service or Compensation
earned by such Employee during the Plan Year.

 

Permissive Aggregation Group



means the Required Aggregation Group combined with any other plan maintained by
the Employer, provided that the resulting combination group would continue to
satisfy the requirements of Code Sections 401(a)(4) and 410 once such other plan
is taken into account.  The Administrator will determine which plan or plans
maintained by the Employer will be taken into account in determining the
Permissive Aggregation Group.

 

Required Aggregation Group



means (1) each plan of the Employer in which a Key Employee is a participant,
and (2) each other plan of the Employer that enables any plan described in
clause (1) to meet the requirements of Code Section 401(a)(4) or 410.

14.2

Determination of Top-Heavy Status.  

 

 

Top-Heavy Plan Determination.  



This Plan will be deemed to be a “Top-Heavy Plan” within the meaning of Code
Section 416(g) if, as of the Determination Date, the top-heavy determination
percentage determined under Section 14.2(b) exceeds 60%.  This Plan will not be
considered a Top-Heavy Plan for any Plan Year in which the Plan is part of a
Required or Permissive Aggregation Group that is not a Top-Heavy Plan.  

 

Top-Heavy Determination Percentage.  



The top-heavy determination percentage will be derived as of the Determination
Date by dividing (1) the sum of the Accounts of Key Employees under this Plan
(plus the aggregate present value of cumulative accrued benefits for Key
Employees under a defined contribution or defined benefit plan that is part of a
Required or Permissive Aggregation Group) by (2) a similar sum determined for
all Eligible Employees.  For purposes of determining the Account of

 

Ovintiv U.S. Retirement Plan1/27/2020   51

--------------------------------------------------------------------------------

 

any Employee (or the present value of the cumulative accrued benefit for any
Employee in a defined contribution or defined benefit plan), such Accounts or
present value will be increased by the aggregate distributions made with respect
to the Employee under the Plan and any plan aggregated with the Plan under Code
Section 416(g)(2) during the one-year period ending on the Determination
Date.  The preceding sentence will also apply to distributions under a
terminated plan that, had it not been terminated, would have been aggregated
with the Plan under Code Section 416(g)(2)(A)(i).  In the case of a distribution
made for a reason other than separation from service, Death or Disability, this
provision will be applied by substituting “five-year period” for “one-year
period.”  

 

Look-Back Period.  



If any Employee is a Non-Key Employee for any Plan Year, but was a Key Employee
for any prior Plan Year, such Employee’s Accounts (and the present value of the
cumulative accrued benefit for any such Employee in a defined contribution or
defined benefit plan) will not be taken into account for purposes of determining
whether this Plan is a Top‑Heavy Plan.  If an Employee has not performed any
services for the Employer at any time during the one-year period ending on the
Determination Date, such Employee’s Accounts (and the present value of the
cumulative accrued benefit for any such Employee in a defined contribution or
defined benefit plan) will not be taken into account for the purposes of
determining whether the Plan is a Top-Heavy Plan.

14.3

Change in Vesting Schedule.  

To the extent the vesting provisions of the Plan are not more generous, if this
Plan is deemed a Top-Heavy Plan for a Plan Year, then the vesting under the Plan
will be at least as generous as the following schedule, or if more generous, the
vesting schedule otherwise set forth in the Plan:

 

Years of Service

Vested Percentage

Fewer than 2 Years of Service

0%

At least 2 Years of Service, but fewer than 3 Years of Service

20%

At least 3 Years of Service, but fewer than 4 Years of Service

40%

At least 4 Years of Service, but fewer than 5 Years of Service

60%

At least 5 Years of Service, but fewer than 6 Years of Service


80%

At least 6 Years of Service

100%

 

14.4

Minimum Contribution.  

 

 

Amount of Contribution.  



For any Plan Year in which the Plan is a Top‑Heavy Plan, the Employer will
contribute to the Account of each non-Key Employee an amount equal to (1) the
lesser of 3% of the Non-Key Employee’s Testing Compensation or

 

Ovintiv U.S. Retirement Plan1/27/2020   52

--------------------------------------------------------------------------------

 

the largest percentage of Testing Compensation contributed on behalf of any Key
Employee for such Plan Year (determining such largest percentage by taking into
account all contributions including Safe Harbor Matching Contributions and
Employer Contributions for such Plan Year made by the Employer to such Key
Employee’s Account) minus (2) any Employer contribution for such Plan Year for
such Non-Key Employee that may have been made as of the Determination Date
(including Safe Harbor Matching Contributions and Employer Contributions for
such Plan Year made by the Employer).

 

Eligible Employees.  



The minimum contribution will be made on behalf of each Participant who is a
Non-Key Employee regardless of whether the Non-Key Employee has attained any
minimum level of service for accrual purposes or compensation for the Plan
Year.  

 

Coordination with Other Plan.  



If any Participant in this Plan is also covered by another defined contribution
plan or defined benefit plan sponsored by the Employer, then for each year this
Plan is a Top-Heavy Plan, the Participant’s receipt of a minimum guaranteed
benefit under the other defined contribution plan or the defined benefit plan in
accordance with Code Section 416(c)(1) will satisfy the minimum contribution
requirement.

*  *  *  *  End of Article 14  *  *  *  *

 

 

Ovintiv U.S. Retirement Plan1/27/2020   53

--------------------------------------------------------------------------------

 

Article 15.
general provisions

15.1

Interpretation.

 

 

Consistency.  



If any provision of this Plan or the Trust Agreement may be susceptible to more
than one interpretation, the interpretation that will always be given to such
provision will be consistent with this Plan and the Trust Agreement being an
employees’ plan and trust agreement within the meaning of Code Sections 401(a)
and 501, or as replaced by any sections of like intent and purpose.

 

Severability.



In case any provisions of this Plan is held illegal or invalid for any reason,
said illegality or invalidity will not affect the remaining provisions of this
Plan, and this Plan will be construed and enforced as if said illegal or invalid
provisions had never been inserted herein.

 

Number and Gender.  



Unless the context otherwise requires, words denoting the singular number may,
and where necessary will, be construed as denoting the plural number, and
pronouns in the masculine gender include the feminine gender and pronouns in the
neuter gender include the masculine and feminine gender.

 

Descriptive Headings.  



The headings of the Plan are inserted for convenience of reference only and has
no bearing upon the meaning of the provisions hereof.

15.2

Liability for Participant Representations.  

The Employer, the Administrator and the Trustee will be discharged from any
liability in acting upon any representations by any individual of any fact
affecting the individual’s status under this Plan or upon any notice, request,
consent, letter, telegram, or other document believed by them, or any of them,
to be genuine, and to have been signed or sent by the proper person.

15.3

Governing Law.  

The Plan will be construed, regulated and administered under the laws of the
State of Colorado, except that if any such laws are superseded by any applicable
federal law or statute, such federal law or statute will apply.

15.4

Participating Employers.  

 

 

Rights of Participating Employer.  



Notwithstanding any provision in this Plan to the contrary, any entity that
adopts this Plan participates in the Plan as a “Participating Employer,” as set
forth in Schedule A, effective as of the date of such adoption.  Subject to such
Participating Employer’s right to withdraw from the Plan, the Participating
Employer has no power or obligation to amend or consent to any amendment made by
the Sponsor, and agrees to be bound by all the provisions, conditions, and
limitations of the Plan, as amended from time to time, as fully as if the
Participating Employer was an original party to the Plan.  For the purpose of
this Plan, each Participating Employer, by adopting the Plan, irrevocably
designates the Sponsor as its agent.

 

Withdrawal and Removal.  



A Participating Employer, by action of its board of directors or other governing
body, may withdraw from the Plan at any time upon

 

Ovintiv U.S. Retirement Plan1/27/2020   54

--------------------------------------------------------------------------------

 

prior notice in writing to the Administrator (the effective date of such
withdrawal being the “withdrawal date”), and will thereupon cease to be a
Participating Employer for all purposes of the Plan.  The Administrator may
remove an adopting Participating Employer from the Plan at any time upon prior
notice in writing to the Participating Employer (the effective date of such
withdrawal being the “removal date”), and will thereupon cease to be a
Participating Employer for all purposes of the Plan.

15.5

Missing Participants and Beneficiaries.  

An individual for whom benefits are being held by the Trustee will keep the
Administrator notified of the individual’s current mailing address.  The
Administrator, the Trustee and the Employer will be discharged from any
liability resulting from the failure to pay benefits as they become due if the
Administrator has notified the individual at the last address of record.  If
benefits are to be paid to an individual who cannot be located after six months
following the date the Administrator first attempts to locate the individual,
the Administrator may take either or none of the following actions, in addition
to any other actions the Administrator may deem reasonable, at its discretion:

 

Forfeiture.  



The individual’s Account may be forfeited and applied as provided in
Article 4.  If the individual is later located, the vested portion of the
Account will be reinstated and distributed in accordance with the terms of the
Plan.

 

Distribution to Established Account.  



The Administrator may direct the Trustee to distribute the Account by
establishing an individually-designated account for such individual (for
example, a savings account or individual retirement account), by purchasing an
annuity for the individual, by transferring the account on behalf of such
individual to an ongoing plan of the Employer, or by any other method deemed
proper by the Administrator.

15.6

Incapacity of Participant or Beneficiary.  

If any Participant or Beneficiary entitled to receive a distribution under this
Plan is, as determined by the Administrator in a uniform and nondiscriminatory
manner, unable to apply such distributions to his or her own best interest,
whether because of illness, accident or other incapacity (mental, physical or
legal), the Administrator may, in its discretion, direct the Trustee to make
distributions in one or more of the following ways:

 

(a)

directly to the Participant or Beneficiary;

 

(b)

to the duly appointed legal guardian or conservator of the Participant or
Beneficiary;

 

(c)

to the Spouse of the Participant or Beneficiary;

 

(d)

to a custodian under any applicable Uniform Gifts to Minors Act or Uniform
Transfers to Minors Act;

 

(e)

to an adult relative or friend of the Participant or Beneficiary, or to one
residing with the Participant or Beneficiary, pursuant to appropriate legal
appointment (including durable power of attorney) for the benefit of the
Participant or Beneficiary.

 

Ovintiv U.S. Retirement Plan1/27/2020   55

--------------------------------------------------------------------------------

 

Any such payment will be a distribution for the account of such Participant or
Beneficiary and will, to the extent thereof, be a complete discharge of any
liability under the Plan to such Participant or Beneficiary.  The
Administrator’s reliance on the written instrument of agency governing a
relationship between the Participant or Beneficiary entitled to distribution and
the person to whom the Administrator directs distribution will be fully
protected as though the Administrator made such distribution directly to the
Participant or Beneficiary as a competent person.  In the absence of actual
knowledge to the contrary, the Administrator may assume that the instrument of
agency was validly executed, that the Participant or Beneficiary was competent
at the time of execution and that at the time of reliance, the agency has not
been amended or terminated.  The decision of the Administrator is final and
binding on all interested parties, and the Administrator is under no duty to see
to the proper application of the funds.

15.7

Assignment and Alienation.  

The Trust Fund is established for the purpose of providing for the support of
the Participants upon their retirement and for the support of their
families.  Except in the case of any (a) Plan loan under Section 8.1,
(b) federal tax lien, (c) qualified domestic relations order under Section 7.10,
(d) breach of a Participant’s fiduciary obligations to the Plan, or (e) other
event described in Section 401(a)(13) and the Regulations thereunder, no right
or interest of any individual in any part of the Trust Fund will be transferable
or assignable or be subject to alienation, anticipation, or encumbrance, and no
such right or interest will be subject to garnishment, attachment, execution, or
levy of any kind.

15.8

Participant Rights.  

The sole rights of a Participant under this Plan will be to have this Plan
administered according to its provisions, to receive whatever benefits the
Participant may be entitled to hereunder, and, subject to any spousal Death
benefit requirements, to name the Beneficiary to receive any Death benefits to
which such person may be entitled.

15.9

Effect on Employment Status.  

The adoption and maintenance of this Plan will not be construed as creating any
contract of employment between the Employer and any Participant.  This Plan does
not affect the right of the Employer to deal with its Employees in all respects,
including their hiring, discharge, compensation, and conditions of
employment.  No individual will be discharged, fired, suspended, expelled,
disciplined, or discriminated against for exercising any right under this Plan
or for giving information or testimony in any inquiry or proceeding relating to
the Plan’s administration.

15.10

Qualified Military Service.  

The Plan will comply with the requirements of Code Section 414(u) with respect
to each Participant who is absent from service because of “qualified military
service” (as defined in Code Section 414(u)(5)) provided that the Participant
returns to employment within such period after the end of the qualified military
service as is prescribed under Code Section 414(u) (or other federal law cited
therein).  Accordingly, any such Participant will receive Employer
Contributions, will be permitted to make additional Deferral Contributions after
the Participant’s reemployment, will receive Safe Harbor Matching Contributions
on such Deferral Contributions and will receive




 

Ovintiv U.S. Retirement Plan1/27/2020   56

--------------------------------------------------------------------------------

 

QMACs and QNECs if any were made for the period of qualified military service,
and will receive service credit for the period of qualified military service as
required under Code Section 414(u).

*  *  *  *  End of Article 15  *  *  *  *




 

Ovintiv U.S. Retirement Plan1/27/2020   57

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Sponsor has caused the Ovintiv U.S. Retirement Plan to
be executed in the name of and on behalf of the Sponsor, effective January 27,
2020.

Ovintiv Services Inc.

Sponsor

 

 

 

By: /s/ Mike Williams

 

Title: Chair, Management Pension Benefits Committee

 

Date: April 6, 2020

 

 

 

 

Ovintiv U.S. Retirement Plan1/27/2020   58

--------------------------------------------------------------------------------

 

Ovintiv U.S. Retirement Plan

 

Schedule A -
Participating Employers

(in addition to the Sponsor)

 

Employer

Date of Participation

Ovintiv USA Inc.

(f/k/a Encana Oil & Gas (USA) Inc.)

January 1, 2014

Encana Corporation (including any payments made through a payroll services
agreement with Alenco Inc.)

June 1, 2018 through January 23, 2020

Ovintiv Inc. (including any payments made through a payroll services agreement
with Alenco Inc.)

January 24, 2020

Newfield Exploration Company
(n/k/a Ovintiv Exploration Inc.)

April 1, 2019 through December 31, 2019

Other employers prior to the Effective Date may have participated as provided in
previous documents.

 

* * * * End of Schedule A * * * *

 

 

 

 

Ovintiv U.S. Retirement Plan – Schedule A1/27/2020   59

--------------------------------------------------------------------------------

 

Ovintiv U.S. Retirement Plan

Schedule B -
Imputed Service for Predecessor and Related Employers

 

Employer: Imputed Service Credit

 

Newfield Exploration Company (n/k/a Ovintiv Exploration Inc.):  Service
performed for Newfield Exploration Company (n/k/a Ovintiv Exploration Inc.)
before April 1, 2019.

 

* * * * End of Schedule B * * * *

 

 

Ovintiv U.S. Retirement Plan – Schedule B1/27/2020   60

--------------------------------------------------------------------------------

 

 

Ovintiv U.S. Retirement Plan

 

Schedule C -
Protected Benefits

 

I.Protected Benefits for Athlon Plan Accounts

 

This section applies to the accounts transferred to the Plan from the Athlon
401(k) Plan (the “Athlon Plan”) in connection with the merger of the Athlon Plan
into the Plan effective as of December 31, 2015.  Any account(s) transferred
from the Athlon Plan will be called the Participant’s “Athlon Account(s)” and
will be entitled to the protected benefit features contained in this Section II
of Schedule C.  The Athlon Accounts will be subject to the regular provisions of
the Plan as modified by this Section II of Schedule C.

 

Participant Accounts

 

Pursuant to Section 5.1(h) of the Plan, an Athlon Account (defined above) also
qualifies as a Participant Account for those Participants who have an Athlon
Account as a result of the merger.

 

Optional Forms

 

In addition to the optional forms of distribution available under Section 7.3 of
the Plan, Athlon Accounts may be distributed in the following optional forms:

 

Fixed Payment Installment Option.  The fixed payment installment option is an
optional form of benefit under which the Participant elects to receive a
specified dollar amount each year.  The annual payment may be paid in annual,
semi-annual, quarterly, or monthly installments as elected by the
Participant.  The Participant may elect to receive additional payments.  The
amount payable must satisfy minimum distribution requirements.

 

 

II.Protected Benefits for Newfield Plan Accounts

 

This section applies to the accounts transferred to the Plan from the Newfield
Exploration Company 401(k) Plan (the “Newfield Plan”) in connection with the
merger of the Newfield Plan into the Plan effective as of July 1, 2019.  Any
account(s) transferred from the Newfield Plan will be called the Participant’s
“Newfield Account(s)” and will be entitled to the protected benefit features
contained in this Section III of Schedule C.  The Newfield Accounts will be
subject to the regular provisions of the Plan as modified by this Section III of
Schedule C.

 

Participant Accounts

 

Pursuant to Section 5.1(h) of the Plan, a Newfield Account (defined above) also
qualifies as a Participant Account for those Participants who have a Newfield
Account as a result of the merger.

 

 

Ovintiv U.S. Retirement Plan – Schedule C1/27/2020   61

--------------------------------------------------------------------------------

 

Pursuant to Section 5.1(h) of the Plan, a Participant’s Newfield Account may
include an account containing non safe-harbor employer matching contributions
(“Newfield Employer Match Account”).  Any Newfield Employer Match Account will
qualify as a component of a Participant Account and will be maintained under the
Plan, with no further contributions permitted as of April 1, 2019.

 

Pursuant to Section 5.1(h) of the Plan, a Participant’s Newfield Account may
include an account containing voluntary after-tax employee contributions
(“Newfield After-Tax Account”).  Such a Newfield After-Tax Account will qualify
as a component of a Participant Account and will be maintained under the Plan,
with no further contributions permitted as of April 1, 2019.

 

* * * * End of Schedule C * * * *

 

 

 

 

 

14150757_v8

 

Ovintiv U.S. Retirement Plan – Schedule C1/27/2020   62